

Exhibit 10.1
 
EXECUTION VERSION
 

 
 
SHIRE PLC
 
as the Company
 


 
CITIGROUP GLOBAL MARKETS LIMITED
 
as mandated lead arranger and bookrunner
 
with
 
CITIBANK INTERNATIONAL LIMITED
 
as Agent
 

 
 
 
US$ 850,000,000
 
TERM FACILITY AGREEMENT
 
DATED 11 JANUARY 2015
 



 



 
 
Slaughter and May
One Bunhill Row
London EC1Y 8YY
(MJD)
 


 
 

--------------------------------------------------------------------------------

 


CONTENTS

 
Clause
Page
     
1.
Definitions and interpretation
1
2.
The Facility
22
3.
Purpose
24
4.
Conditions of Utilisation
24
5.
Utilisation
26
6.
Repayment
28
7.
Illegality, voluntary prepayment and cancellation
28
8.
Mandatory prepayment
30
9.
Restrictions
32
10.
Extension of Facility
33
11.
Interest
35
12.
Interest Periods
36
13.
Changes to the calculation of interest
37
14.
Fees
38
15.
Tax gross-up and indemnities
41
16.
Increased Costs
55
17.
Other indemnities
57
18.
Mitigation by the Lenders
59
19.
Costs and expenses
60
20.
Guarantee and indemnity
62
21.
Representations
67
22.
Information undertakings
70
23.
Financial covenants
74
24.
General undertakings
81
25.
Sanctions
88
26.
Events of Default
88

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
27.
Changes to the Lenders
93
28.
Changes to the Obligors
99
29.
Role of the Agent, the Arrangers and the Reference Banks
102
30.
Conduct of Business by the Finance Parties
112
31.
Sharing among the Finance Parties
112
32.
Payment mechanics
115
33.
Set-off
118
34.
Notices
118
35.
Calculations and certificates
121
36.
Partial invalidity
121
37.
Remedies and waivers
121
38.
Amendments and waivers
122
39.
Confidential Information
127
40.
Confidentiality of Funding Rates and Reference Bank Quotations
131
41.
Counterparts
133
42.
Governing law
134
43.
Enforcement
134


 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 11 January 2015 and made between:
 
(1)
SHIRE PLC, a registered public company incorporated in Jersey under the
Companies (Jersey) Law 1991 with registered number 99854 (the "Company", the
“Original Borrower” and the "Original Guarantor");

 
(2)
CITIGROUP GLOBAL MARKETS LIMITED as mandated lead arranger and bookrunner (the
mandated lead arranger and bookrunner, the “Original Arranger”);

 
(3)
THE FINANCIAL INSTITUTION listed in Schedule 1 (The Original Lender) as lender
(the "Original Lender"); and

 
(4)
CITIBANK INTERNATIONAL LIMITED as facility agent of the other Finance Parties
(in this capacity, the "Agent").

 
IT IS AGREED as follows:
 
SECTION 1
INTERPRETATION
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
"Acceptable Bank" means a bank or financial institution which has a rating for
its long term unsecured and non-credit enhanced debt obligations of A or higher
by Standard & Poor's Corporation or Fitch Ratings Ltd or A2 or higher by Moody's
Investor Services Inc. or a comparable rating from an internationally recognised
credit rating agency.
 
"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
"Acquisition" means a two-step transaction pursuant to which a member of the
Group will commence the Tender Offer, followed as promptly as practicable after
the consummation of the Tender Offer (including any extension of the offer
period) by a Merger, with all of the issued and outstanding Target Shares not
validly tendered in the Tender Offer cancelled in the Merger, in each case, on
the terms and subject to the conditions set forth in the Acquisition Agreement
and the Tender Offer Materials.
 
"Acquisition Agreement" means the agreement and plan of merger, dated on or
around the date of this Agreement, among the Company, the Merger Subsidiary and
the Target, together with such amendments, waivers or supplements made from time
to time in accordance with the terms of this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Acquisition Costs" means:

 
 
(a)
any refinancing, repayment, conversion or redemption of any indebtedness of the
Target or its Subsidiaries or any amount required to finance the Target and its
Subsidiaries;

 
 
(b)
all fees, claims (including settlements thereof), costs, expenses or stamp,
registration, transfer or other Taxes incurred by (or required to be paid by)
any member of the Group in connection with the Acquisition or the Facility or
any refinancing, repayment, redemption or financing referred to in paragraph
(a); and

 
 
(c)
any integration or reorganisation costs resulting from the Acquisition or any
amounts payable to third parties in connection with, or as a result of, the
Acquisition.

 
"Acquisition CP Satisfaction" means all conditions to the Tender Offer under the
Acquisition Agreement have been satisfied (or waived in accordance with Clause
‎24.10 (Conduct of the Acquisition)).
 
"Acquisition Documents" means:
 
(a)        the Acquisition Agreement; and
 
(b)        the Certificate of Merger,
 
in each case together with such amendments, waivers or supplements made from
time to time in accordance with the terms of this Agreement.
 
"Additional Borrower" means each company which becomes an Additional Borrower in
accordance with Clause ‎28 (Changes to the Obligors).
 
"Additional Guarantor" means each company which becomes an Additional Guarantor
in accordance with Clause ‎28 (Changes to the Obligors).
 
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company,
provided that, in relation to The Royal Bank of Scotland plc (to the extent that
it is or becomes a Finance Party), the term "Affiliate" shall include The Royal
Bank of Scotland N.V. and each of its Affiliates, but shall not include (i) the
UK government or any member or instrumentality thereof, including Her Majesty's
Treasury and UK Financial Investments Limited (or any directors, officers,
employees or entities thereof) or (ii) any persons or entities controlled by or
under common control with the UK government or any member or instrumentality
thereof (including HM Treasury and UK Financial Investments Limited) and which
are not part of The Royal Bank of Scotland Group plc and its subsidiaries or
subsidiary undertakings.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Arranger" means the Original Arranger and any bank or financial institution
that accedes to this Agreement as a mandated lead arranger or lead arranger
pursuant to Syndication.
 
“Assignment Agreement” means an agreement substantially in the form set out in
Part 1 of Schedule 4 (Form of Assignment Agreement).
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means the period from and including the date of this
Agreement to and including the date falling 11 Months after the date of this
Agreement.
 
"Available Commitment" means a Lender's Commitment minus:
 
 
(a)
the amount of its participation in any outstanding Loans; and

 
 
(b)
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made on or before the proposed Utilisation Date.

 
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
 
"Borrower" means the Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause ‎28 (Changes to the Obligors).
 
"Break Costs" means the amount (if any) by which:
 
 
(a)
the interest excluding the Margin which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 
exceeds:
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the Relevant
Interbank Market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York City.
 
"Capital Markets Proceeds" means the cash proceeds received by any member of the
Group from any public or private issue, sale or offering of any debt securities
(including, without limitation, any bond or note issuance or private placement
or instruments that are convertible into equity or any hybrid instrument but
excluding any debt securities that are mandatorily convertible into equity) in
the national or international debt capital markets by
 
 
 
3

--------------------------------------------------------------------------------

 
 
any member of the Group but excluding any commercial paper issued by any member
of the Group but, in each case, after deducting any reasonable fees, costs,
expenses and Taxes which are incurred by members of the Group with respect to
that issue, sale or offering to persons who are not members of the Group.
 
"Certificate of Merger" means the certificate of merger specifying the effective
time of the Merger filed with the Secretary of State of the State of Delaware in
such form as required by, and executed in accordance with, the relevant
provisions of Section 251 of the General Corporation Law of the State of
Delaware.
 
"Code" means, at any date, the US Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.
 
 
"Commitment" means:

 
 
(a)
in relation to the Original Lender, the amount set opposite its name under the
heading “Commitment” in Schedule 1 (The Original Lender) and the amount of any
other Commitment transferred to it under this Agreement; and

 
 
(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).
 
"Confidential Information" means all information relating to the Parent Company,
any member of the Group, the Group, the Finance Documents or the Facility of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:
 
(a)        any member of the Group or any of its advisers; or
 
 
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes
 
(i)         information that:
 
 
(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause ‎39 (Confidential Information); or

 
 
(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality; and

 
 
(ii)
any Funding Rate or Reference Bank Quotation.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in the form as set out in Schedule 11 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Agent.
 
"Controlled Group” means any trade or business, whether or not incorporated,
which is under common control with an Obligor within the meaning of Section 4001
of ERISA or is part of a group that includes an Obligor and that is treated as a
single employer under Section 414 of the Code.  When any provision of this
Agreement relates to a past event, the term “member of the Controlled Group”
includes any person that was a member of the Controlled Group at the time of
that past event.
 
"CTA" means the Corporation Tax Act 2009.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause ‎26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause ‎26 (Events of Default)) be an Event of
Default.
 
"Defaulting Lender" means any Lender:
 
 
(a)
which has failed to make its participation in a Loan available or has notified
the Agent or any Obligor or has indicated publicly that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause ‎5.4 (Lenders' participation);

 
(b)        which has otherwise rescinded or repudiated a Finance Document; or
 
(c)        with respect to which an Insolvency Event has occurred and is
continuing,
 
unless, in the case of paragraph (a) above:
 
(i)         its failure to pay is caused by:
 
(A)       administrative or technical error; or
 
(B)       a Disruption Event; and
 
payment is made within three Business Days of its due date;
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question; or

 
 
(iii)
the circumstances contemplated by Clause ‎7.1 (Illegality) apply in respect of
that Lender and the Lender has given notice thereof to the Agent in accordance
with such Clause.

 
"Disposal" means a sale, transfer or other disposal by a member of the Group of
any shares, undertaking or business to a person that is not a member of the
Group (whether by a voluntary or involuntary single transaction or series of
transactions) but excluding any sale, transfer or other disposal of shares in a
member of the Group which (following such sale, transfer or other disposal)
remains a member of the Group.
 
"Disposal Proceeds" means the cash consideration received by any member of the
Group (including any amount receivable in repayment of intercompany debt and,
when received, any deferred consideration whether by way of adjustment to the
purchase price or otherwise) for any Disposal after deducting:
 
 
(a)
any reasonable expenses incurred, and provisions for liability made, by any
member of the Group with respect to that Disposal to persons who are not members
of the Group; and

 
 
(b)
any Tax incurred and required to be paid by any member of the Group in
connection with that Disposal (including, for the avoidance of doubt, in
connection with the receipt of any deferred consideration) (as reasonably
determined by that member of the Group, on the basis of known rates and taking
account of any available credit, deduction or allowance).

 
"Disruption Event" means either or both of:
 
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 
 
(b)
the occurrence of any other event which results in a disruption (including
without limitation, disruption of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 
 
(i)
from performing its payment obligations under the Finance Documents; or

 
 
(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
 
 
6

--------------------------------------------------------------------------------

 
 
"Employee Plan" means, at any time, an “employee pension benefit plan” as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan), maintained or contributed to (or to which there is or was an obligation
to contribute) by any Obligor or ERISA Affiliate.
 
"ERISA" means, at any date, the United States Employee Retirement Income
Security Act of 1974 (or any successor legislation thereto) and the regulations
promulgated and rulings issued thereunder.
 
"ERISA Affiliate" means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Obligor.
 
"Event of Default" means any event or circumstance specified as such in Clause
‎26 (Events of Default).
 
"Exchange Act" means the Securities Exchange Act of 1934 of the United States,
as amended from time to time, and any successor statute.
 
"Excluded Disposal Proceeds" means:
 
 
(a)
subject to paragraph ‎(C) of Clause ‎8.2 (Mandatory prepayment and cancellation
out of certain proceeds) any Disposal Proceeds which the Parent Company has
notified in writing to the Agent (on or before the date on which such Disposal
Proceeds would (but for such notification) be required to be applied pursuant to
Clause ‎8.2 (Mandatory prepayment and cancellation out of certain proceeds))
could (in the Parent Company’s reasonable opinion) reasonably be expected to be
applied within 365 days of the date of receipt of the relevant Disposal Proceeds
by the applicable member of the Group in or towards the purchase of assets used
in the business of the Group (including, without limitation, all milestone
payments and similar payments under any new or existing agreement relating to
the in-licensing co-development or other acquisition of intellectual property or
other assets or products);

 
 
(b)
any Disposal Proceeds which do not exceed US$ 10,000,000 (or its equivalent in
any other currency or currencies) for any Disposal (whether by a single
transaction or series of related transactions); and

 
 
(c)
any other Disposal Proceeds greater than US$ 10,000,000 (or its equivalent in
any other currency or currencies) for any Disposal (whether by a single
transaction or series of related transactions) to the extent that, when
aggregated with all such other Disposal Proceeds receivable by the Group in the
same financial year, such Disposal Proceeds do not exceed US$ 200,000,000 (or
its equivalent in any other currency or currencies).

 
 
 
7

--------------------------------------------------------------------------------

 
 
“Existing Facilities Agreements” means
 
 
(a)
the US$ 2,100,000,000 facilities agreement dated 12 December 2014 made between,
among others, the Company and Barclays Bank PLC as facility agent; and

 
 
(b)
the US$ 2,600,000,000 term facilities agreement dated 11 November 2013 made
between, among others, the Company and Morgan Stanley Bank International Limited
as agent.

 
"Existing Financial Indebtedness" means the existing Financial Indebtedness
listed in Schedule 10 (Existing Financial Indebtedness).
 
"Existing Loans" means the existing loans listed in Schedule 9 (Existing Loans).
 
"Existing Security" means the existing Security listed in Schedule 8 (Existing
Security).
 
"Extended Loans" has the meaning set out in Clause ‎10.1 (Extension).
 
"Extension Notice" has the meaning set out in Clause ‎10.2 (Extension Notice).
 
"Facility" means the term loan facility made available under this Agreement as
described in Clause ‎2.1 (Grant of Facility).
 
"Facility Office" means:
 
 
(a)
in relation to a Lender, the office identified as such opposite such Lender's
name in Schedule 1 (The Original Lender) or such other office as it may from
time to time select; and

 
 
 (b)
in relation to a New Lender, the office notified by that New Lender to the Agent
in writing on or before the date it becomes a Lender as the office through which
it will perform its obligations under this Agreement (including as may be
notified at the end of the Transfer Certificate to which it is party as a
transferee), or such other office as it may from time to time select.

 
"FATCA" means:
 
 
(a)
Sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 
 
(b)
any treaty, law, regulation or other official guidance enacted in any
jurisdiction other than the US, or relating to an intergovernmental agreement
between the US and any jurisdiction other than the US, which (in either case)
facilitates the implementation of paragraph (a) above; or

 
 
(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the IRS, the US government or any governmental or taxation authority in any
jurisdiction other than the US.

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
"FATCA Application Date" means:

 
 
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 
 
(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

 
 
(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

 
or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
 
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
 
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System of the United States (or any successor thereto).
 
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Original Arranger or any of its Affiliates and the Parent
Company (or the Agent and the Parent Company) setting out any of the fees
payable in connection with the Facility.
 
"Finance Document" means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, the Syndication Letter, any Utilisation Request and any
other document designated as such by the Agent and the Parent Company but
excluding any hedging arrangements.
 
"Finance Party" means the Agent, any Arranger or any Lender.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 

 
(a)
moneys borrowed;

 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US GAAP, be treated as a finance or capital

 


 
9

--------------------------------------------------------------------------------

 


 
lease (but excluding the amount of any liability in respect of any lease or hire
purchase contract which would not, in accordance with US GAAP as at the date of
this Agreement, be treated as a finance or capital lease);

 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
(i)
any amount raised by the issue of redeemable shares which are redeemable prior
to the seventh anniversary of the date of this Agreement other than redeemable
shares issued by a Subsidiary of the Parent Company where such redeemable shares
are acquired by another member of the Group as consideration for, or in
connection with, an issue by a member of the Group of equity securities or, to
the extent not so acquired, are redeemed within 30 days after the date of their
issue;

 
 
(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into such agreement is to raise
finance (excluding, for the avoidance of doubt, milestone and deferred
consideration payments in respect of acquisitions of shares or other assets
which are the subject of any acquisition); and

 
 
(k)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

 
"Fraudulent Transfer Law" means any applicable US Bankruptcy Law or any
applicable US state law, in each case concerning fraudulent transfer or
conveyance.
 
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (A)(ii) of Clause ‎13.4 (Cost of funds).
 
"Group" means the Parent Company and its Subsidiaries for the time being.
 
"Guarantor" means the Original Guarantor and any Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause ‎28 (Changes to the
Obligors).
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
 
 
10

--------------------------------------------------------------------------------

 
 
"Impaired Agent" means the Agent at any time when:
 
 
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 
(b)        the Agent otherwise rescinds or repudiates a Finance Document;
 
 
(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or
(b) of the definition of "Defaulting Lender"; or

 
(d)        an Insolvency Event has occurred and is continuing with respect to
the Agent;
 
unless, in the case of paragraph (a) above:
 
(i)         its failure to pay is caused by:
 
(A)       administrative or technical error; or
 
(B)       a Disruption Event; and
 
payment is made within five Business Days of its due date; or
 
 
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 13 (Form of Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause ‎2.2 (Increase).
 
"Information Memorandum" means the document (if any) prepared in relation to the
Group and the Acquisition, approved by the Company and distributed by the
Original Arranger in connection with the Syndication.
 
"Insolvency Event" means, in relation to a Finance Party:
 
 
(a)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Finance Party or all or substantially all of that Finance Party's assets;

 
 
(b)
that Finance Party suspends making payments on all or substantially all of its
debts or publicly announces an intention to do so; or

 
 
(c)
any analogous procedure or step is taken in any jurisdiction with respect to
that Finance Party.

 
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause ‎12 (Interest Periods) and in relation to an Unpaid Sum,
each period determined in accordance with Clause ‎11.3 (Default interest).
 
 
 
11

--------------------------------------------------------------------------------

 
 
"Interpolated Screen Rate" means, in relation to any Loan, the rate rounded to
the same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:
 
 
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 
 
(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

 
 
each as of the Specified Time on the Quotation Day for dollars.

 
"Ireland" means the Republic of Ireland.
 
"IRS" means the United States Internal Revenue Service or any successor.
 
"Lender" means:
 
(a)        the Original Lender; and
 
 
(b)
any bank or financial institution which has become a Party to this Agreement in
accordance with Clause ‎2.2 (Increase) or Clause ‎27 (Changes to the Lenders),

 
which, in each case, has not ceased to be a Party as a Lender in accordance with
the terms of this Agreement.
 
"LIBOR" means, in relation to any Loan:
 
 
(a)
the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or;

 
 
(b)
as otherwise determined pursuant to Clause ‎13.1 (Unavailability of Screen
Rate),

 
and, if, in either case, that rate is less than zero, LIBOR shall be deemed to
be zero.
 
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
 
"Loan Proceeds" means any Financial Indebtedness raised in the international or
domestic market by way of a syndicated or bilateral bank or other loan financing
after the date of this Agreement, in each case, of any member of the Group, but
excluding:
 
 
(a)
any Financial Indebtedness arising out of a utilisation of the Facility;

 
 
(b)
any Financial Indebtedness arising out of a utilisation under an Existing
Facilities Agreement or any replacement or refinancing thereof (to the extent
that, in each case, the aggregate amount of such Financial Indebtedness does not
exceed the amount of Financial Indebtedness that could be incurred under an
Existing Facilities Agreement on the date of this Agreement (assuming no

 


 
12

--------------------------------------------------------------------------------

 


 
increase in the “Total Commitments” as defined in the applicable Existing
Facilities Agreement));

 
 
(c)
any money market lines and overdraft facilities with a maturity of six Months or
less;

 
 
(d)
any Financial Indebtedness to the extent raised by way of a syndicated or
bilateral bank or other loan financing for the purpose of funding the
acquisition by any member of the Group of any company, shares, undertaking or
business (and related costs, liabilities and expenses), other than any
acquisition of the Target;

 
 
(e)
any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

 
 
(f)
any Financial Indebtedness falling within paragraphs (b), (d), (e), (g), (h),
(i) or (k) of the definition of Financial Indebtedness; and

 
 
(g)
any other Financial Indebtedness referred to above (and not falling within any
of paragraphs (a) to (e) above), the principal amount of which in full under the
terms of the instrument (when aggregated with the principal amount of all other
such Financial Indebtedness referred to above (and not falling within any of
paragraphs (a) to (e) above)) does not exceed US$ 100,000,000 (or the equivalent
in other currencies),

 
but, in each case, after deducting any reasonable fees, costs, expenses and
Taxes which are incurred by members of the Group with respect to the raising of
that Financial Indebtedness to persons who are not members of the Group.
 
"Majority Lenders" means, subject to Clause ‎38.4 (Disenfranchisement of
Defaulting Lenders):
 
 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate not less than  662/3 per cent. of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 662/3 per
cent. of the Total Commitments immediately prior to the reduction); or

 
 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 662/3 per cent. of all the Loans then
outstanding.

 
"Margin" means in relation to any Loan, 0.50 per cent. per annum, provided that
such Margin will increase by 0.25 per cent. per annum on the earlier of:
 
 
 (a)
the date falling nine Months after the date of this Agreement; and

 
 
 (b)
the date which is the later of:

 
 
(i)
the date on which Acquisition CP Satisfaction occurs; and

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(ii)
the date falling six Months after the date of this Agreement,

 
and on each subsequent date falling at three Month intervals thereafter.
 
"Margin Stock" means “margin stock” as defined in Regulation U.
 
"Material Adverse Effect" means a:
 
 
(a)
material adverse change in the business, operations, assets or financial
condition of the Group taken as a whole which is likely to have a material
adverse effect on the ability of the Obligors taken as a whole or the Parent
Company to perform their respective payment obligations under the Finance
Documents; or

 
 
(b)
material adverse effect on the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents.

 
"Material Company" means, at any time:
 
(a) 
an Obligor; or

 
 
(b)
a Subsidiary of the Parent Company which has EBITDA (as defined in Clause ‎23.1
(Financial definitions) but calculated as though it applied to it) representing
10 per cent. or more of the EBITDA of the Group.

 
Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.
 
A report by the auditors of the Parent Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.
 
"Maturity Date" means the Original Maturity Date, subject to extension pursuant
to Clause ‎10 (Extension of Facility).
 
"Merger" means a merger pursuant to which the Merger Subsidiary will be merged
with and into the Target whereby the Target is the surviving corporation
pursuant to Section 251 of the General Corporation Law of the State of Delaware,
and pursuant to which all outstanding Target Shares (other than those owned by
the Target, any validly tendered and not validly withdrawn pursuant to the
Tender Offer, or in respect of which appraisal rights are validly exercised and
perfected under the General Corporation Law of the State of Delaware) will be
converted into the right to receive cash.
 
"Merger Subsidiary" means Knight Newco 2, Inc., a corporation incorporated under
the laws of the State of Delaware and a member of the Group.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one or, if there is not, on the
immediately preceding Business Day;

 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will apply only to the last Month of any period.
 
"Multiemployer Plan" means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA), subject to the provisions of Title IV of
ERISA,  then or at any time during the previous five years maintained for, or
contributed to (or to which there is or was an obligation to contribute) by any
Obligor or ERISA Affiliate.
 
"Newco Scheme" means a scheme of arrangement or analogous proceeding (each, a
"Scheme", and including any modification, addition or condition thereto approved
by the relevant court) which effects, in accordance with Clause ‎24.9 (Top
Newco), the interposition of one or more limited liability companies (each, a
"Newco") between:
 
 
(a)
in relation to the first Scheme following the date of this Agreement, the
shareholders immediately prior to that Scheme of the Company and the Company; or

 
 
(b)
in relation to any subsequent Scheme, the Newco interposed by the previous
Scheme and its shareholders (provided that, where more than one Newco was
interposed as part of the previous Scheme, only the top such Newco shall
constitute Newco for these purposes).

 
"Newco Scheme Date" means the date of completion of any Newco Scheme.
 
"Obligor" means a Borrower or a Guarantor.
 
"Original Financial Statements" means, in relation to the Parent Company, the
audited consolidated financial statements of the Group for the financial year
ended 31 December 2013.
 
"Original Maturity Date" means the date which is 364 days after the date of this
Agreement.
 
“Parent Company” means the Company or, after completion of any Newco Scheme in
accordance with the terms of this Agreement, the most recently interposed Top
Newco.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Permitted Securitisation" means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income up to an aggregate funding amount equivalent
for all such arrangements of US$ 350,000,000 over the life of the Facility.
 
"Qualifying Lender" has the meaning given to it in Clause ‎15 (Tax gross-up and
indemnities).
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).
 
"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.
 
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:
 
 
(i)
(other than where paragraph (ii) below applies) as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in US
dollars and for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

 
 
(ii)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant currency and period) which contributors to the applicable Screen
Rate are asked to submit to the relevant administrator.

 
 
"Reference Banks" means the principal London offices of any banks as may be
appointed by the Agent in consultation with the Parent Company.

 
"Register" has the meaning given to that term in Clause ‎29.21 (The Register).
 
"Regulation U" or "Regulation X" means, respectively, Regulation U or X of the
Federal Reserve Board as now and from time to time in effect from the date of
this Agreement and all official rulings and interpretations thereof and
thereunder.
 
"Relevant Interbank Market" means the London interbank market.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
"Repeating Representations" means each of the representations set out in Clauses
‎21.2 (Status) to ‎21.7 (Governing law and enforcement), Clause ‎21.10 (No
default),  Clause ‎21.13 (Pari passu ranking), Clause ‎21.14 (Anti-corruption
law), Clause ‎21.15 (Sanctions) and Clause ‎21.17 (Federal Reserve regulations).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Resignation Letter" means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).
 
"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters.  If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Parent Company.
 
"SEC" means the United States Securities and Exchange Commission or any
successor thereto.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Selection Notice).
 
"SGF" means Shire Global Finance, a private unlimited company incorporated in
England with registered number 05418960.
 
"Specified Time" means a time determined in accordance with Schedule 12
(Timetables).
 
"Subsidiary" means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.
 
"Syndication" means the primary syndication of the Facility.
 
"Syndication Letter" means the letter dated on or around the date of this
Agreement between the Original Arranger, the Agent and the Company.
 
"Target" means NPS Pharmaceuticals, Inc., a corporation incorporated under the
laws of the State of Delaware.
 
"Target Shares" means the shares of common stock, par value $0.001 per share, of
the Target.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
“TCA” means the Taxes Consolidation Act 1997 of Ireland (as amended).
 
“Tender Offer” means a cash tender offer to acquire any and all of the
outstanding Target Shares on the terms and subject to the conditions set forth
in the Acquisition Agreement and the Tender Offer Materials.
 
“Tender Offer Materials” means the Tender Offer Statement on Schedule TO with
respect to the Tender Offer by a member of the Group, filed with the SEC
pursuant to the Exchange Act in the manner set forth in the Acquisition
Agreement, which will contain as exhibits, among other things, an offer to
purchase and forms of the related letter of transmittal, summary advertisement,
and form of notice of guaranteed delivery together with all exhibits,
supplements and amendments thereto.
 
"Top Newco" means the top Newco most recently interposed by any Newco Scheme
from time to time.
 
"Total Commitments" means the aggregate of the Commitments, being
US$ 850,000,000 as at the date of this Agreement.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Part 2 of Schedule 4 (Form of Transfer Certificate) or any other form agreed
between the Agent and the Parent Company.
 
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 
 
(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

 
"UK Borrower" means a Borrower which is incorporated in the United Kingdom or
operating in the United Kingdom through a permanent establishment with which any
payment under this Agreement is connected.
 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"US" and "United States" means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.
 
"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
"US Bankruptcy Law" means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.
 
"US GAAP" means generally accepted accounting principles in the United States of
America.
 
"Utilisation" means a utilisation of the Facility.
 
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
 
"Utilisation Request" means a notice substantially in the form set out in Part I
of Schedule 3 (Utilisation Request).
 
"VAT" means, in respect of the United Kingdom, value added tax as provided for
in the Value Added Tax Act 1994 and any regulations promulgated thereunder; in
respect of Ireland, value added tax as provided for in the Value-Added Tax
Consolidation Act 2010 and any regulations promulgated thereunder; and any other
Tax of a similar nature whether imposed in the United Kingdom or Ireland in
substitution for, or levied in addition to, such Taxes, or imposed elsewhere.
 
1.2
Construction

 
 
(A)
Unless a contrary indication appears any reference in this Agreement to:

 
 
(i)
the "Agent", an "Arranger", any "Finance Party", any "Lender", any "Obligor" or
any "Party" shall be construed so as to include its successors in title,
permitted assigns and permitted transferees;

 
 
(ii)
"assets" includes present and future properties, revenues and rights of every
description;

 
 
(iii)
a "company" shall be construed so as to include any corporation or other body
corporate, wherever and however incorporated or established;

 
 
(iv)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 
 
(v)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
 
(vi)
a "person" includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(vii)
a "regulation" includes any regulation, rule, official directive or guideline
(whether or not having the force of law but if not having the force of law being
of a type which any person to which it applies is accustomed to comply) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other similar authority or organisation;

 
 
(viii)
a provision of law or regulation (including an accounting standard) is a
reference to that provision as amended or re-enacted;

 
 
(ix)
a time of day is a reference to London time; and

 
 
(B)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 
 
(C)
Section, Clause and Schedule headings are for ease of reference only.

 
 
(D)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
 
(E)
A Default or an Event of Default is "continuing" if it has not been remedied or
waived.

 
1.3
Currency symbols and definitions

 
"$", "dollars", "US Dollars" and "US$" denote the lawful currency for the time
being of the United States of America.
 
"EUR" and "euro" means the single currency unit of the Participating Member
States.
 
"£" and "sterling" denote the lawful currency for the time being of the United
Kingdom.
 
1.4
Third party rights

 
 
(A)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

 
 
(B)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 
 
 
20

--------------------------------------------------------------------------------

 
 
 
1.5
Irish terms

 
 
(A)
an “administration” includes an examinership within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended); and

 
 
(B)
an “administrator” includes an examiner within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended).

 


 
21

--------------------------------------------------------------------------------

 


SECTION 2
FACILITY
 
2.
THE FACILITY

 
2.1
Grant of Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in US Dollars in an aggregate amount equal to the
Total Commitments.
 
2.2
Increase

 
 
(A)
The Parent Company may, by giving prior notice to the Agent by no later than 30
days after the effective date of a cancellation of:

 
 
(i)
the Available Commitments of a Defaulting Lender in accordance with Clause ‎7.4
(Right of repayment and cancellation in relation to a single Lender or
Defaulting Lender); or

 
 
(ii)
the Commitments of a Lender in accordance with Clause ‎7.1 (Illegality) or
paragraph (A) of Clause ‎7.4 (Right of repayment and cancellation in relation to
a single Lender or Defaulting Lender),

 
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in dollars of up to the amount of the
Available Commitments or Commitments so cancelled, as follows:
 
 
(a)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities which (in each case)
shall not be a member of the Group (each an "Increase Lender") selected by the
Parent Company and each of which confirms in writing its willingness to assume
(whether in the Increase Confirmation or otherwise) and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been the Original Lender;

 
 
(b)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
rights and obligations owed by each Obligor and the Lender whose Commitment has
been cancelled (the "Cancelled Lender") to each other only insofar as that
Obligor and the Increase Lender have assumed and/or acquired the same in place
of that Obligor and the Cancelled Lender;

 
 
(c)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another which differ from the rights and

 


 
22

--------------------------------------------------------------------------------

 


obligations owed by the Cancelled Lender and each of the other Finance Parties
to each other only insofar as the Increase Lender and those Finance Parties have
assumed and/or acquired the same in place of the Cancelled Lender and those
Finance Parties;
 
 
(d)
the Commitments of the other Lenders shall continue in full force and effect;
and

 
 
(e)
any increase in the Total Commitments shall take effect on the date specified by
the Parent Company in the notice referred to above or any later date on which
the conditions set out in paragraph ‎(B) below are satisfied.

 
 
(B)
An increase in the Total Commitments will be effective only on:

 
 
(i)
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender;

 
 
(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the assumption of the increased Commitments by that Increase Lender,
the completion of which the Agent shall promptly notify to the Parent Company
and the Increase Lender.

 
 
(C)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective.

 
 
(D)
The Parent Company shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee of US$ 3,000 and the Parent Company
shall promptly on demand pay the Agent the amount of all costs and expenses
(including legal fees) reasonably incurred by it in connection with any increase
in Commitments under this Clause ‎2.2 (Increase).

 
 
(E)
Clause ‎27.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause ‎2.2 (Increase) in relation to an Increase
Lender as if references in that Clause to:

 
 
(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
 
(ii)
the "New Lender" were references to that "Increase Lender"; and

 
 
(iii)
a "re-transfer" and "re-assignment" were references to, respectively, a
"transfer" and "assignment".

 
 
 
23

--------------------------------------------------------------------------------

 
 
 
2.3
Finance Parties' rights and obligations

 
 
(A)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 
 
(B)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 
 
(C)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
3.
PURPOSE

 
3.1
Purpose

 
Each Borrower shall apply all amounts borrowed by it under the Facility towards
financing the purchase price payable (including any amounts that are payable in
respect of employee equity or equity-based awards of the Target in connection
with the Acquisition or that are payable or reasonably expected to be payable in
respect of Target Shares as to which a Target stockholder has properly exercised
a demand for appraisal pursuant to the General Corporation Law of the State of
Delaware) in respect of the Acquisition including related Acquisition Costs and
transaction costs (including related integration and reorganisation costs).
 
3.2
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.
CONDITIONS OF UTILISATION

 
4.1
Initial conditions precedent

 
 
(A)
No Borrower (nor the Parent Company) may deliver a Utilisation Request unless
the Agent has received all of the documents and other evidence listed in Part
I(A) of Schedule 2 (Conditions precedent to initial Utilisation) in form and
substance satisfactory to the Agent (acting reasonably). The Agent shall notify
the Parent Company and the Lenders promptly upon being so satisfied.

 
 
(B)
The Lenders will be obliged to comply with Clause ‎5.4 (Lenders' participation)
in relation to any Utilisation only if on or before the Utilisation Date for
that Utilisation the Agent has received all of the documents and other evidence
listed in Part I(B) of Schedule 2 (Further condition precedent to initial
Utilisation) in form and substance satisfactory to the Agent (acting
reasonably).  The Agent

 
 


 
24

--------------------------------------------------------------------------------

 


shall notify the Parent Company and the Lenders promptly upon being satisfied it
has received such documents and other evidence.
 
 
(C)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(A) or paragraph (B) above, the Lenders authorise (but do not require) the Agent
to give that notification.  The Agent shall not be liable for any damages, costs
or losses whatsoever as a result of giving any such notification.

 
4.2
Further conditions precedent

 
The Lenders will be obliged to comply with Clause ‎5.4 (Lenders' participation)
in relation to a Loan only if on the date of the Utilisation Request and on the
proposed Utilisation Date:
 
 
(A)
no Default is continuing or will result from the proposed Loan; and

 
 
(B)
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
4.3
Maximum number of Utilisation Requests

 
A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, six or more Loans would be outstanding, unless otherwise agreed by
the Parent Company and the Agent.
 


 
25

--------------------------------------------------------------------------------

 


SECTION 3
UTILISATION
 
5.
UTILISATION

 
5.1
Delivery of a Utilisation Request

 
A Borrower may utilise the Facility by delivery by it (or the Parent Company on
behalf of the Borrower) to the Agent of a duly completed Utilisation Request not
later than the Specified Time.
 
5.2
Completion of a Utilisation Request

 
 
(A)
Each Utilisation Request delivered to the Agent pursuant to Clause ‎5.1
(Delivery of a Utilisation Request) is irrevocable and will not be regarded as
having been duly completed unless:

 
 
(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

 
 
(ii)
the currency and amount of the Utilisation comply with Clause ‎5.3 (Currency and
amount); and

 
 
(iii)
the proposed Interest Period complies with Clause ‎12 (Interest Periods).

 
 
(B)
Only one Loan may be requested in each Utilisation Request delivered to the
Agent pursuant to Clause ‎5.1 (Delivery of a Utilisation Request).

 
5.3
Currency and amount

 
 
(A)
The currency specified in a Utilisation Request delivered to the Agent pursuant
to Clause ‎5.1 (Delivery of a Utilisation Request) for the purpose of drawing a
Loan must be dollars.

 
 
(B)
The amount of the proposed Loan shall be an amount which is not more than the
Available Facility and must be a minimum of US$ 10,000,000 or, if less, the
Available Facility.

 
5.4
Lenders' participation

 
 
(A)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 
 
(B)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
(C)
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan promptly following receipt of the relevant
Utilisation Request.

 
 
(D)
The applicable Commitments which, at that time, are unutilised shall be
immediately and automatically cancelled at the end of the Availability Period.

 


 


 
27

--------------------------------------------------------------------------------

 


SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
 
6.
REPAYMENT

 
 
(A)
Each Borrower that has drawn a Loan shall repay that Loan in full on the
Maturity Date.

 
 
(B)
No Borrower may reborrow any part of the Facility which is repaid (other than as
contemplated in Clause ‎2.2 (Increase)).

 
7.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 
7.1
Illegality

 
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan, that Lender shall promptly notify the Agent upon
becoming aware of that event and shall also notify the Agent that it requires
either or both of the following:
 
 
(A)
upon the Agent notifying the Parent Company, each Commitment of that Lender will
be immediately cancelled; and/or

 
 
(B)
each Borrower shall repay that Lender's participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Agent has notified the Parent Company or, if earlier, the date specified by
the Lender in the notice delivered to the Agent (being no earlier than the last
day of any applicable grace period permitted by law).

 
7.2
Voluntary cancellation

 
The Parent Company may, if it gives the Agent not less than three Business Days'
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of US$ 10,000,000) of an Available
Facility.  Any cancellation under this Clause ‎7.2 (Voluntary cancellation)
shall reduce the Commitments of the Lenders rateably under the Facility.
 
7.3
Voluntary prepayment of Loans

 
The Borrower to which a Loan has been made may, if it gives the Agent not less
than three Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (but, if in part,
being an amount that reduces the amount of the Loan by a minimum amount of US$
10,000,000).
 
 
 
28

--------------------------------------------------------------------------------

 
 
7.4
Right of repayment and cancellation in relation to a single Lender or Defaulting
Lender

 
 
(A)
If:

 
 
(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (D) of Clause ‎15.2 (Tax gross-up);

 
 
(ii)
the Parent Company receives a demand from the Agent under Clause ‎15.3 (Tax
indemnity) or Clause ‎16.1 (Increased Costs); or

 
 
(iii)
a Lender becomes a Defaulting Lender,

 
the Parent Company may, while the circumstance under paragraphs ‎(i) or ‎(iii)
above or the circumstance giving rise to the demand or notice under paragraph
‎(ii) above continues, give the Agent notice of cancellation of the Commitment
of that Lender and its intention to procure the repayment of that Lender's
participation  in the Loans.
 
 
(B)
On receipt of a notice from the Parent Company referred to in paragraph ‎(A)
above, the Commitment of that Lender shall immediately be reduced to zero.

 
 
(C)
On the last day of each Interest Period which ends after the Parent Company has
given notice under paragraph ‎(A) above (or, if earlier, the date specified by
the Parent Company in that notice), the Borrower to which a Loan is outstanding
shall repay that Lender's participation in that Loan.

 
7.5
Mandatory Cancellation

 
 
(A)
Subject to paragraph (B) below, if the Parent Company determines (acting
reasonably) that it is certain that the Acquisition will not complete during the
Availability Period, it will promptly notify the Agent.  On receipt by the Agent
of such notice, the Commitments of each Lender shall immediately be cancelled in
full.

 
 
(B)
If the Parent Company determines (acting reasonably) that the Acquisition would
complete during the Availability Period if such Availability Period were
extended, it may promptly notify the Agent and request the consent of the
Lenders to such extension in accordance with Clause ‎38 (Amendments and
waivers).  For the avoidance of doubt, no such extension shall be made unless it
is consented to by each Lender and no Lender is obliged to give such consent
(and the decision whether to do so shall be in each Lender’s sole discretion).

 
 
 
29

--------------------------------------------------------------------------------

 
 
 
8.
MANDATORY PREPAYMENT

 
8.1
Mandatory Prepayment on Change of control

 
 
(A)
If any person or group of persons acting in concert gains control of the Parent
Company (other than pursuant to a Newco Scheme):

 
 
(i)
the Parent Company shall promptly notify the Agent upon becoming aware of that
event;

 
 
(ii)
a Lender shall not be obliged to fund a Utilisation; and

 
 
(iii)
if a Lender so requires, the Agent shall, by not less than 30 days' notice to
the Parent Company, cancel that Lender's Commitments and, subject to paragraph
‎(D) below, declare all outstanding Loans due to such Lender, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon that Lender's Commitment will be
cancelled and all such outstanding amounts will become immediately due and
payable.

 
 
(B)
For the purpose of paragraph ‎(A) above "control" means:

 
 
(i)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to cast, or control the casting of, more than one-half of the maximum
number of votes that may be cast at a general meeting of the Parent Company; or

 
 
(ii)
the holding of more than one-half of the issued share capital of the Parent
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 
 
(C)
For the purpose of paragraph ‎(A) above "acting in concert" means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition by any of them, either
directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.

 
 
(D)
If a date for prepayment of a Loan pursuant to Clause ‎8.1(A)(iii) falls
otherwise than on the last day of an Interest Period, such prepayment may be
made on the last day of that Loan’s then current Interest Period (unless the
relevant Lender instead requires prepayment upon expiry of the notice to the
Parent Company pursuant to Clause ‎8.1(A)(iii) (or such longer period as that
Lender and the Parent Company may agree), provided that in such case no Break
Costs shall be payable in relation thereto).

 
 
 
30

--------------------------------------------------------------------------------

 
 
 
8.2
Mandatory prepayment and cancellation out of certain proceeds

 
 
(A)
The Parent Company shall ensure that all:

 
 
(i)
Capital Markets Proceeds;

 
 
(ii)
Loan Proceeds; and

 
 
(iii)
Disposal Proceeds, other than any Excluded Disposal Proceeds,

 
are applied in cancellation of the Available Commitments and (if applicable)
prepayment of the Loans at the times and in the order of application
contemplated by paragraphs (B), (D) and (E) below.
 
 
(B)
Any amount to be applied in cancellation and (if applicable) prepayment pursuant
to paragraph ‎(A) above shall be applied in the following order:

 
 
(i)
first, towards the cancellation of the Available Commitments until such
Available Commitments have been reduced to zero (and, for the avoidance of
doubt, the Available Commitments of the Lenders will be cancelled rateably); and

 
 
(ii)
secondly, in prepayment of the Loans until all the Loans have been prepaid in
full.

 
The Parent Company shall be entitled to select which Loans shall be prepaid in
accordance with paragraph (ii) above.
 
 
(C)
If the Parent Company has delivered a notice to the Agent in accordance with
paragraph (a) of the definition of “Excluded Disposal Proceeds” in Clause 1.1
(Definitions) and any such Disposal Proceeds are not applied in or towards the
purchase of assets used in the business of the Group within the applicable 365
day period set out in that paragraph, the Parent Company shall ensure that all
such remaining Disposal Proceeds are applied in cancellation of the Available
Commitments and (if applicable) prepayment of the Loans in the order of
application contemplated by paragraph (B) above and at the times contemplated by
paragraphs (D) and (E) below.

 
 
(D)
Any prepayment of a Loan pursuant to paragraph (B) or (C) above shall be made no
later than the date which is the earlier of:

 
 
(i)
one Month after the Trigger Date; and

 
 
(ii)
the last day of the first Interest Period relating to the Loan being prepaid to
end at least three Business Days after the Trigger Date,

 
provided that if, before that date, the Agent exercises any of its rights under
paragraph (A) or (B) of Clause ‎26.14 (Acceleration), or the Commitments of a
Lender are cancelled under Clause 8.1 (Mandatory Prepayment on Change of
 


 
31

--------------------------------------------------------------------------------

 


control) above, that amount shall be applied on the date of acceleration or, as
the case may be, cancellation.
 
 
(E)
The Parent Company shall, within three Business Days of the Trigger Date, notify
the Agent of a cancellation of Available Commitments or a requirement to prepay
Loans pursuant to paragraphs (B) or (C) above.

 
 
(F)
For the purposes of this Clause ‎8.2 (Mandatory prepayment and cancellation out
of certain proceeds), the “Trigger Date” means:

 
 
(i)
in the case of Capital Markets Proceeds and Loan Proceeds, the date of receipt
of the relevant Capital Markets Proceeds or Loan Proceeds by the applicable
member of the Group;

 
 
(ii)
in the case of Disposal Proceeds other than Excluded Disposal Proceeds, the date
of receipt of the relevant Disposal Proceeds by the applicable member of the
Group; and

 
 
(iii)
in the case of Disposal Proceeds to which paragraph (C) above applies, the first
anniversary of the date of receipt of the relevant Disposal Proceeds by the
applicable member of the Group.

 
8.3
Mandatory Prepayment – Acquisition CP Satisfaction

 
If Acquisition CP Satisfaction has not occurred by 5.00pm on the last day of the
Availability Period:
 
 
(a)
all outstanding Loans, together with accrued interest and all other amounts
accrued under the Finance Documents, shall be repaid within three Business Days
after the last day of the Availability Period; and

 
 
(b)
the Commitments of each Lender shall be cancelled in full.

 
9.
RESTRICTIONS

 
9.1
Notices of cancellation and prepayment

 
Any notice of cancellation or prepayment given by any Party under Clause ‎7
(Illegality, voluntary prepayment and cancellation) or Clause ‎8 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.
 
9.2
Interest and other amounts

 
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
 
 
32

--------------------------------------------------------------------------------

 
 
9.3
No reborrowing of Loan

 
No Borrower may reborrow any part of a Loan which is prepaid.
 
9.4
Prepayment in accordance with Agreement

 
The Borrowers shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
 
9.5
No reinstatement of Commitments

 
For the avoidance of doubt, subject to Clause 2.2 (Increase), no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.
 
9.6
Agent's receipt of notices

 
If the Agent receives a notice under Clause ‎7 (Illegality, voluntary prepayment
and cancellation) or Clause ‎8 (Mandatory prepayment) it shall promptly forward
a copy of that notice to either the Parent Company or the affected Lender, as
appropriate.
 
9.7
Effect of repayment or prepayment on Commitments

 
If all or part of any Lender’s participation in a Loan under the Facility is
repaid or prepaid and is not available for redrawing (other than by operation of
Clause 2.2 (Increase)), an amount of that Lender’s Commitment (equal to the
amount of the participation which is repaid or prepaid) in respect of the
Facility will be deemed to be cancelled on the date of repayment or prepayment.
 
10.
EXTENSION OF FACILITY

 
10.1
Extension

 
 
(A)
Subject to Clause ‎10.2 (Extension Notice), the Parent Company shall be entitled
to extend the Maturity Date of all or any part of the Loans outstanding on the
date of an Extension Notice for an additional period of:

 
 
(i)
six Months from the Original Maturity Date in the case of the first extension
under this Clause ‎10 (Extension of Facility) (such extended Maturity Date being
the “First Extended Maturity Date”); and

 
 
(ii)
six Months from the First Extended Maturity Date in the case of the second
extension under this Clause ‎10 (Extension of Facility),

 
 
the Loans so extended being the "Extended Loans".

 
 
(B)
Any part of any Loan outstanding on the Original Maturity Date which the Parent
Company has not requested be extended pursuant to paragraph ‎(A)(i) above shall
be repayable on the Original Maturity Date in accordance with Clause ‎6
(Repayment).

 
 
 
33

--------------------------------------------------------------------------------

 
 
 
(C)
Any part of any Loan outstanding on the First Extended Maturity Date which the
Parent Company has not requested be extended pursuant to paragraph (A)(ii) above
shall be repayable on the First Extended Maturity Date in accordance with Clause
‎6 (Repayment).

 
10.2
Extension Notice

 
The right of the Parent Company to extend the Maturity Date pursuant to Clause
‎10.1 (Extension) may be exercised no more than twice, in each case, by it
giving notice to the Agent (the "Extension Notice") not more than 60 or less
than 30 days before (A) the Original Maturity Date in the case of the first
extension or (B) the First Extended Maturity Date in relation to the second
extension.  Such notice shall be given in writing, shall be unconditional and
binding on the Parent Company and shall specify the aggregate amount of the
Loans which the Parent Company wishes to extend.
 
10.3
Notification of Extension Notice

 
The Agent shall forward a copy of each Extension Notice to the relevant Lenders
as soon as practicable after receipt of it provided that failure of the Agent to
do so shall not affect the Parent Company's right to effect any extension in
accordance with this Clause ‎10 (Extension of Facility).
 
10.4
Maturity Date of Extended Loans

 
Following delivery of an Extension Notice pursuant to Clause ‎10.2 (Extension
Notice) above, the Maturity Date of any Extended Loans shall be the date falling
six months after (A) the Original Maturity Date or (B) the First Extended
Maturity Date, as the case may be, and references to "Maturity Date" shall be
construed accordingly, subject to:
 
 
(A)
no Event of Default having occurred or continuing on (A) the Original Maturity
Date or (B) the First Extended Maturity Date, as the case may be; and

 
 
(B)
the Repeating Representations to be made by each Obligor being true in all
material respects on (A) the Original Maturity Date or (B) the First Extended
Maturity Date, as the case may be.

 


 
34

--------------------------------------------------------------------------------

 


SECTION 5
COSTS OF UTILISATION
 
11.
INTEREST

 
11.1
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 
 
(A)
Margin; and

 
 
(B)
LIBOR.

 
11.2
Payment of interest

 
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).
 
11.3
Default interest

 
 
(A)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph ‎(B) below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably).  Any interest accruing under this Clause ‎11.3 (Default interest)
shall be immediately payable by the Obligor on demand by the Agent.

 
 
(B)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
 
(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 
 
(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
 
(C)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
11.4
Notification of rates of interest

 
 
(A)
The Agent shall promptly notify the Lenders and the Parent Company of the
determination of a rate of interest under this Agreement.

 
 
(B)
The Agent shall promptly notify the Borrower of each Funding Rate relating to a
Loan.

 
12.
INTEREST PERIODS

 
12.1
Selection of Interest Periods

 
 
(A)
A Borrower (or the Parent Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (if that
Loan has already been borrowed) in a Selection Notice.

 
 
(B)
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower (or the Parent Company on behalf of that Borrower) not
later than the Specified Time.

 
 
(C)
If the Borrower (or the Parent Company on behalf of the Borrower) fails to
deliver a Selection Notice to the Agent in accordance with paragraph (B) above,
the relevant Interest Period will be one Month.

 
 
(D)
Subject to this Clause ‎12 (Interest Periods), a Borrower (or the Parent
Company) may select an Interest Period of one week, one, two, three or six
Months or any other period agreed between the Parent Company and the Agent
(acting on the instructions of all the Lenders).

 
 
(E)
Prior to the close of Syndication, Interest Periods shall be one Month or one
week or such shorter period as agreed between the Parent Company and the Agent
(acting on the instructions of all the Lenders).

 
 
(F)
An Interest Period for a Loan shall not extend beyond its Maturity Date.

 
 
(G)
With effect from the close of Syndication, no more than five Interest Periods of
one week may be selected during the 12 Month period commencing on the close of
Syndication and thereafter no Interest Periods of one week may be selected, in
each case unless otherwise agreed by the Agent (acting on the instructions of
all the Lenders).

 
12.2
Overrunning of the Maturity Date

 
If an Interest Period in respect of a Loan borrowed would otherwise overrun its
Maturity Date, it shall be shortened so that it ends on its Maturity Date.
 
12.3
Other adjustments

 
 
(A)
If an Interest Period is not a period of a number of Months and it would
otherwise end on a day which is not a Business Day, that Interest Period will

 


 
36

--------------------------------------------------------------------------------

 


instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).
 
 
(B)
The Agent (after prior consultation with the Lenders) and the Parent Company may
enter into such other arrangements as they may agree for the adjustment of
Interest Periods.

 
12.4
Notification

 
The Agent shall notify the relevant Borrower and the Lenders of the duration of
each Interest Period promptly after ascertaining its duration.
 
13.
CHANGES TO THE CALCULATION OF INTEREST

 
13.1
Unavailability of Screen Rate

 
 
(A)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

 
 
(B)
Reference Bank Rate:  If no Screen Rate is available for LIBOR for:

 
 
(i)
the currency of a Loan; or

 
 
(ii)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

 
the applicable LIBOR shall be the Reference Bank Rate as of the Specified Time
for the currency of that Loan and for a period equal in length to the Interest
Period of that Loan.
 
 
(C)
Cost of funds:  If paragraph (B) above applies but no Reference Bank Rate is
available for the relevant currency or Interest Period, there shall be no LIBOR
for that Loan and Clause ‎13.4 (Cost of funds) shall apply to that Loan for that
Interest Period.

 
13.2
Calculation of Reference Bank Rate

 
 
(A)
Subject to paragraph (B) below, if LIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

 
 
(B)
If, at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

 
 
 
37

--------------------------------------------------------------------------------

 
 
13.3
Market disruption

 
If, before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 50 per cent. of that Loan) that the cost
to it of funding its participation in that Loan from the wholesale market for
the relevant currency would be in excess of LIBOR then Clause ‎13.4 (Cost of
funds) shall apply to that Loan for the relevant Interest Period.
 
13.4
Cost of funds

 
 
(A)
If this Clause ‎13.4 (Cost of funds) applies, the rate of interest on each
Lender's share of the relevant Loan for the relevant Interest Period shall be
the percentage rate per annum which is the sum of:

 
 
(i)
the Margin; and

 
 
(ii)
the rate notified to the Agent by that Lender as soon as practicable and, in any
event, before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select.

 
 
(B)
If this Clause ‎13.4 (Cost of funds) applies and the Agent or the Parent Company
so requires, the Agent and the Parent Company shall enter into negotiations (for
a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

 
 
(C)
Any alternative basis agreed pursuant to paragraph (B) above shall, with the
prior consent of all the Lenders and the Parent Company, be binding on all
Parties.

 
13.5
Break Costs

 
 
(A)
Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 
 
(B)
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 
14.
FEES

 
14.1
Commitment fee

 
 
(A)
The Parent Company shall pay to the Agent (for the account of each Lender) a fee
in US dollars computed at the rate of the applicable Commitment Fee Rate

 


 
38

--------------------------------------------------------------------------------

 


 multiplied by the applicable Margin on that Lender's Available Commitment for
the Availability Period.
 
 
(B)
The “Commitment Fee Rate” means:

 
 
(i)
with effect from the first Utilisation Date, 35 per cent.;

 
 
(ii)
prior to the first Utilisation Date:

 
 
(a)
during the first Month of the Availability Period (or any part thereof), 0 per
cent.;

 
 
(b)
during the second Month of the Availability Period (or any part thereof), 112/3
per cent.;

 
 
(c)
during the third Month of the Availability Period (or any part thereof), 231/3
per cent.; and

 
 
(d)
during the fourth or any subsequent Month of the Availability Period (or any
part thereof), 35 per cent.

 
 
(C)
The accrued commitment fee is payable quarterly in arrear on the last day of
each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective.  The accrued commitment fee shall be paid within
three Business Days after its due date.

 
 
(D)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 
14.2
Extension fee

 
 
(A)
Following the delivery of an Extension Notice, the Parent Company shall pay to
the Agent (for the account of each Lender of an Extended Loan) an extension fee
computed at the applicable Extension Fee Rate multiplied by the aggregate amount
of the Extended Loans on the date of the relevant Extension Notice. Such fee
shall be paid on the Original Maturity Date in relation to the first extension
and the First Extended Maturity Date in relation to the second extension.

 
 
(B)
The “Extension Fee Rate” means with respect to Extended Loans:

 
 
(i)
if the aggregate amount of such Extended Loans on the date of the relevant
Extension Notice is more than 50% of the aggregate amount on the date of this
Agreement of the Total Commitments, 0.20 per cent.; and

 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
(ii)
if the aggregate amount of such Extended Loans on the date of the relevant
Extension Notice is 50% or less of the aggregate amount on the date of this
Agreement of the Total Commitments, 0.10 per cent.

 
14.3
Participation fee

 
The Parent Company shall pay to the Agent (for the account of the Lenders) a
participation fee in the amount and at the times agreed in a Fee Letter.
 
14.4
Agency fee

 
The Parent Company shall pay to the Agent (for its own account) an agency fee in
the amount and at the times agreed in a Fee Letter.
 


 
40

--------------------------------------------------------------------------------

 


SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 
15.
TAX GROSS-UP AND INDEMNITIES

 
15.1
Definitions

 
 
(A)
In this Agreement:

 
"HMRC DT Treaty Passport Scheme" means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders.
 
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means:
 
 
(a)
with respect to an amount due from an Obligor incorporated in the United Kingdom
or operating in the United Kingdom through a permanent establishment with which
the relevant amount is connected:

 
 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is a Lender:

 
 
(1)
which is a bank (as defined for the purpose of Section 879 of the Income Tax Act
2007) making an advance under a Finance Document and which is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from Section 18A of the CTA; or

 
 
(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of Section 879 of the Income Tax Act 2007) at
the time that that advance was made, and which either is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from Section 18A of the CTA;

 
(ii) 
a Treaty Lender with respect to the United Kingdom; or

 
(iii) 
a Lender which is:

 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
(1)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(2)
a partnership each member of which is:

 
 
(A)
a company so resident in the United Kingdom; or

 
 
(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company;

 
(such Qualifying Lender within this Clause ‎15.1(A)(a) being a “UK Qualifying
Lender”); and
 
 
(b)
with respect to a payment made by an Obligor resident for Tax purposes in
Ireland or operating in Ireland through a branch or agency with which the
relevant amount is connected:

 
 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is:

 
 
(1)
an entity which is, pursuant to Section 9 of the Irish Central Bank Act 1971,
licensed to carry on banking business in Ireland and whose Facility Office is
located in Ireland and which is carrying on a bona fide banking business in
Ireland for the purposes of Section 246(3)(a) of the TCA;

 
 
(2)
an authorised credit institution under the terms of Directive 2013/36/EC of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institutions and the prudential supervision of credit institutions and
investment firms that has duly established a branch in Ireland and has made all
necessary notifications to its home state competent

 


 
42

--------------------------------------------------------------------------------

 


authorities required thereunder in relation to its intention to carry on banking
business in Ireland and carries on a bona fide banking business in Ireland for
the purposes of Section 246(3)(a) of the TCA and has its Facility Office located
in Ireland;
 
 
(3)
a company (within the meaning of Section 4 of the TCA):

 
 
(A)
which, by virtue of the law of a Relevant Territory is resident in the Relevant
Territory as defined in Section 246(1) of the TCA and that jurisdiction imposes
a Tax that generally applies to interest receivable in that jurisdiction by
companies from sources outside that jurisdiction; or

 
 
(B)
in receipt of interest which:

 
 
(i)
is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 
 
(ii)
would be exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
signed on or before the date on which the relevant interest is paid but not in
force on that date, assuming that treaty had the force of law on that date by
virtue of Section 826(1) of the TCA;

 
provided that, in the case of both (A) and (B) above, such company does not
provide its commitment through or in connection with a trade or business which
is carried out in Ireland by it through a branch or agency;
 
 
(4)
a US corporation that is incorporated in the US and is subject to US federal
income tax on its worldwide income provided that such US corporation does not
provide its commitment in connection with a trade or business which is carried
on in Ireland through a branch or agency in Ireland;

 
 
 
43

--------------------------------------------------------------------------------

 
 
 
 
(5)
a US LLC, where the ultimate recipients of the interest payable to that LLC
satisfy the requirements set out in paragraph (3) or (4) above and the business
conducted through the LLC is so structured for market reasons and not for Tax
avoidance purposes, provided that such LLC and the ultimate recipients of the
relevant interest do not provide their commitment in connection with a trade or
business which is carried on in Ireland through a branch or agency in Ireland;

 
 
(6)
a company (within the meaning of Section 4 of the TCA):

 
 
(A)
which advances money in the ordinary course of a trade which includes the
lending of money;

 
 
(B)
in whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of that company;

 
 
(C)
which has complied with the notification requirements set out in Section
246(5)(a) of the TCA; and

 
 
(D)
whose Facility Office is located in Ireland;

  
 
(7)
a qualifying company (within the meaning of Section 110 of the TCA) and whose
Facility Office is located in Ireland; or

 
 
(8)
an investment undertaking (within the meaning of Section 739B of the TCA) and
whose Facility Office is located in Ireland; or

 
(ii)        a Treaty Lender with respect to Ireland
 
(such Qualifying Lender within this Clause ‎15.1(A)(b) being an “Irish
Qualifying Lender”).
 
“Relevant Territory” means:
 
(a)        a member state of the European Communities (other than Ireland); or
 
 
(b)
to the extent it is not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of Section 826(1) of the TCA or which will
have the force of law on completion of the procedures set out in Section 826(1)
of the TCA.

 
 
 
44

--------------------------------------------------------------------------------

 
 
 
"Tax Credit" means a credit against, relief or remission from, or repayment of,
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause ‎15.2 (Tax gross-up) or a payment under Clause ‎15.3
(Tax indemnity).
 
"Treaty Lender", with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a "Treaty") in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction (or operating in such jurisdiction (other than Ireland) through a
permanent establishment, branch or agency with which the relevant payments of
interest are connected) without a Tax Deduction (subject to the completion of
any necessary procedural formalities, such as an application by a Lender to HM
Revenue & Customs or the Irish Revenue Commissioners, as appropriate, that
payments may be made to that Lender without a Tax Deduction).
 
"UK Non-Bank Lender" means:
 
 
(i)
where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender identified in Schedule 1 (The Original Lender) as a UK Non-Bank
Lender; and

 
 
(ii)
where a Lender becomes a Party after the day on which this Agreement is entered
into, a Lender which gives a UK Tax Confirmation in the Assignment Agreement,
Transfer Certificate or Increase Confirmation which it executes on becoming a
Party.

 
"UK Tax Confirmation" means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:
 
 
(i)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 

 
(ii)
a partnership each member of which is:

 
 
(a)
a company so resident in the United Kingdom; or

 

 
(b)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
 
45

--------------------------------------------------------------------------------

 
 
 
 
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.

 
 
(B)
Unless a contrary indication appears, in this Clause ‎15 (Tax gross-up and
indemnities) a reference to "determines" or "determined" means a determination
made in the absolute discretion of the person making the determination.

 
15.2
Tax gross-up

 
 
(A)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
 
(B)
The Parent Company shall promptly upon becoming aware that an Obligor is
required by law to make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Agent accordingly.

 
 
(C)
Each Lender as at the date of this Agreement confirms that it is a UK Qualifying
Lender and an Irish Qualifying Lender.  This confirmation is given as at the
date of this Agreement.  A Lender which becomes party to this Agreement by means
of a Transfer Certificate or Increase Confirmation or which becomes a New Lender
by virtue of execution of an Assignment Agreement shall confirm therein (i) that
it is a UK Qualifying Lender and an Irish Qualifying Lender and (ii) for the
benefit of the Agent and without liability to any Obligor, whether it is a
Treaty Lender with respect to the UK and Ireland (and, in respect of Ireland,
whether it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender), and shall indicate, by giving or not giving a UK Tax Confirmation,
whether it is a UK Non-Bank Lender.  If a New Lender fails to indicate its
status in accordance with this Clause 15.2‎(C), then such New Lender shall be
treated for the purposes of this Agreement (individually by each Obligor) as if
it is not a UK Qualifying Lender or an Irish Qualifying Lender, in each case
until such time as it notifies the Agent of its status.  Each Lender which
confirmed that it was a UK Qualifying Lender and/or an Irish Qualifying Lender
undertakes to notify the Agent and the Parent Company promptly upon becoming
aware of it ceasing to be a UK Qualifying Lender or an Irish Qualifying Lender
(as applicable) (other than as a result of any change after it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or Treaty, or any published practice or concession of any relevant
Tax authority).  If the Agent receives such notification from a Lender it shall
notify the Parent Company and the relevant Obligor.  For the avoidance of doubt,
a Transfer Certificate, Increase Confirmation or Assignment Agreement shall not
be invalidated by any failure of a Lender to comply with this Clause ‎15.2(C).

 
 
(D)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
 
 
46

--------------------------------------------------------------------------------

 
 
 
 
(E)
An Obligor is not required to make an increased payment to a Lender under
paragraph ‎(D) above for a Tax Deduction in respect of Tax imposed:

 
 
(i)
by the United Kingdom from a payment of interest on a Loan if, on the date on
which the payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a UK Qualifying Lender (other than a Lender that is a UK Qualifying
Lender by virtue only of being a Treaty Lender with respect to the United
Kingdom), but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

 
 
(b)
the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

 
 
(1)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under Section 931 of the Income Tax Act 2007 which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Parent Company a certified copy of that Direction; and

 
 
(2)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
 
(c)
the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 15.1(A) and:

 
 
(1)
the relevant Lender has not given a UK Tax Confirmation to the Obligor making
the payment; and

 
 
(2)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a UK Tax Confirmation to the Obligor making the payment, on the
basis that the UK Tax Confirmation would have enabled that Obligor to have
formed a reasonable belief that the payment was an "excepted payment" for the
purpose of Section 930 of the Income Tax Act 2007; or

 
 
(d)
the relevant Lender is a UK Qualifying Lender by virtue only of being a Treaty
Lender with respect to the United Kingdom and the Obligor making the payment is
able to demonstrate that the

 


 
47

--------------------------------------------------------------------------------

 


payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations, if any, under any of paragraphs ‎(H) to
(J) below; or
 
 
(ii)
by Ireland from a payment of interest on a Loan if, on the date on which the
payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was an Irish Qualifying Lender (other than a Lender that is an Irish
Qualifying Lender by virtue only of being a Treaty Lender with respect to
Ireland) but on that date that Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

 
 
(b)
the relevant Lender is a Treaty Lender with respect to Ireland (and not
otherwise an Irish Qualifying Lender) and the Obligor making the payment is able
to demonstrate that the payment could have been made to the Lender without the
Tax Deduction had that Lender complied with its obligations, if any, under
paragraph ‎(H) below.

 
 
(F)
If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 
 
(G)
Within thirty days of making either a Tax Deduction or any payment to the
relevant Tax authority required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment evidence reasonably satisfactory to that Finance
Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant authority.

 
 
(H)
(i)
Subject to sub-paragraph ‎(H)(ii) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing as soon as reasonably practicable any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 
 
(ii)
Nothing in this paragraph ‎(H) shall require a Treaty Lender with respect to the
UK (a “UK Treaty Lender”) to:

 
 
(a)
register under the HMRC DT Treaty Passport Scheme;

 
 
(b)
apply the HMRC DT Treaty Passport Scheme to any Loan if it has so registered; or

 
 
 
48

--------------------------------------------------------------------------------

 
 
 
 
(c)
file Treaty forms if it has made, or is deemed to have made, a notification in
accordance with paragraphs ‎(I) or ‎(J) below and either: (1) the UK Borrower
making that payment has not complied with its obligations under paragraph ‎(N)
below; or (2) the application made by the UK Borrower using form DTTP2 has been
unsuccessful, unless in the case of (2) only, the UK Borrower notifies the UK
Treaty Lender in writing to that effect, in which case the UK Treaty Lender
shall co-operate in completing as soon as reasonably practicable from the date
of such written notification any procedural formalities necessary to comply with
its obligation under this paragraph ‎(H).

 
 
(I)
Each Original Lender which is a UK Treaty Lender and which wishes the HMRC DT
Treaty Passport Scheme to apply to each Loan made by it to a UK Borrower
pursuant to this Agreement shall notify the Agent and the Parent Company, within
ten days of the date of this Agreement, that it holds a passport under the HMRC
DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport Scheme
to apply to each such Loan (and such notification shall include the scheme
reference number of that passport and the jurisdiction of Tax residence of the
Lender), provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in Schedule 1 (The Original Lender).

 
 
(J)
Each New Lender (as defined in Clause ‎27.1 (Assignments and transfers by the
Lenders)) which becomes a Party in accordance with Clause ‎27 (Changes to the
Lenders) and each Increase Lender which becomes a Party in accordance with
Clause ‎2.2 (Increase) that, in each case, is a UK Treaty Lender and which
wishes the HMRC DT Treaty Passport Scheme to apply to each Loan made by it to a
UK Borrower pursuant to this Agreement or made by another person to a UK
Borrower under this Agreement and assigned or otherwise transferred to it shall
notify the Agent and the Parent Company within ten days of the date it becomes a
Party that it holds a passport under the HMRC DT Treaty Passport Scheme and that
it wishes the HMRC DT Treaty Passport to apply to each such Loan (and such
notification shall include the scheme reference number of that passport and the
jurisdiction of Tax residence of the Lender) provided that such Lender can
satisfy such notification requirements by including its scheme reference number
and jurisdiction of Tax residence opposite its name in the Transfer Certificate,
Assignment Agreement or Increase Confirmation (as applicable) that it executes
on becoming a Party as long as the Parent Company receives that Transfer
Certificate, Assignment Agreement or Increase Confirmation within ten days of
execution.

 
 
(K)
A Treaty Lender with respect to Ireland shall, promptly after it becomes a
Lender:

 
 
(i)
deliver such forms as may be required by the relevant Tax authorities; and

 
 
 
49

--------------------------------------------------------------------------------

 
 
 
 
(ii)
use all reasonable endeavours to ensure that all procedural formalities are
completed, so that the Borrower obtains authorisation to make that payment
without a Tax Deduction including, but not limited to, making and filing an
appropriate application for relief under the relevant double taxation treaty.

 
 
(L)
Any Irish Qualifying Lender to which interest may be paid free of withholding
tax due to such Lender falling within Section 246(3)(h) of the TCA shall,
following a request from the Borrower, confirm its name, address and country of
Tax residence to the Borrower to enable it to comply with its reporting
obligations under Section 891A of the TCA.

 
 
(M)
Any Irish Qualifying Lender shall provide to the Borrower and update (or cause
to be provided and updated) any correct, complete and accurate information
reasonably requested and necessary (in the sole determination of the Borrower)
for the Borrower in order to permit the Borrower to comply with its obligation
under Section 891E of the TCA and all regulations made pursuant to that section.

 
 
(N)
Where a UK Treaty Lender makes, or is deemed to make, a notification pursuant to
either of paragraph ‎(I) or paragraph ‎(J) above:

 
 
(i)
each UK Borrower which is a Party as a Borrower as at the date of this Agreement
(in the case of a notification pursuant to paragraph (I) above) or as at the
relevant Transfer Date or the date on which the increase in the relevant
Commitment described in the relevant Increase Confirmation takes effect (in the
case of a notification pursuant to paragraph (J) above) shall file a duly
completed form DTTP2 in respect of such UK Treaty Lender with HM Revenue &
Customs within 20 days of the Parent Company receiving (or being deemed to
receive) the relevant notification and shall promptly provide that UK Treaty
Lender with a copy of that filing; and

 
 
(ii)
each Additional Borrower which is a UK Borrower (and, in the case of a
notification pursuant to paragraph (J) above, which becomes an Additional
Borrower after the relevant Transfer Date or the date on which the increase in
the relevant Commitment described in the relevant Increase Confirmation takes
effect) shall file a duly completed form DTTP2 in respect of such UK Treaty
Lender with HM Revenue & Customs within 30 days of its becoming a Party and
shall promptly provide that UK Treaty Lender with a copy of that filing,

 
and, for the purposes of this paragraph ‎(N), a form DTTP2 which contains
erroneous information shall not be regarded as not being “duly completed” to the
extent that erroneous information has been provided to the UK Borrower in
question by the relevant UK Treaty Lender.
 
 
(O)
Where a UK Treaty Lender does not make, and is not deemed to have made, any
notification pursuant to either of paragraph ‎(I) or ‎(J) above, no UK Borrower

 


 
50

--------------------------------------------------------------------------------

 


or Additional Borrower which is a UK Borrower shall file any forms relating to
the HMRC DT Treaty Passport Scheme in respect of that UK Treaty Lender.
 
 
(P)
A UK Non-Bank Lender shall promptly notify the Parent Company and the Agent if
there is any change in the position from that set out in the UK Tax
Confirmation.

 
15.3
Tax indemnity

 
 
(A)
The Parent Company shall (within three Business Days of demand by the Agent) pay
to a Protected Party an amount equal to any loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document or the transactions occurring under such Finance Document.

 
 
(B)
Paragraph ‎(A) above shall not apply:

 
 
(i)
with respect to any Tax assessed on a Finance Party:

 
 
(a)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes or as having a permanent
establishment for Tax purposes through which it has negotiated or manages or
administers its participation in the Facility; or

 
 
(b)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party, permanent establishment or
Facility Office; or
 
 
(ii)
to the extent a loss, liability or cost:

 
 
(a)
is compensated for by an increased payment under Clause ‎15.2 (Tax gross-up) or
a payment under Clause ‎15.5 (Stamp Taxes) or Clause ‎15.6 (VAT);

 
 
(b)
would have been compensated for by an increased payment under Clause ‎15.2 (Tax
gross-up) but was not so compensated for solely because any or all of the
exclusions in paragraph (E) of Clause ‎15.2 (Tax gross-up) applied;

 
 
(c)
would have been compensated for by a payment under Clause ‎15.5 (Stamp Taxes) or
Clause ‎15.6 (VAT) but was not so compensated for solely because one of the
exclusions in those clauses applied;

 
 
 
51

--------------------------------------------------------------------------------

 
 
 
 
(d)
relates to any Tax assessed prior to the date which is 365 days prior to the
date on which the Protected Party requests such payment from the Parent Company,
unless a determination of the amount claimed could be made only on or after the
earlier of those dates; or

 
 
(e)
relates to a FATCA Deduction required to be made by any person.

 
 
(C)
A Protected Party making, or intending to make, a claim under paragraph ‎(A)
above shall promptly notify the Agent of the loss, liability or cost which will
give, or has given, rise to the claim, following which the Agent shall
reasonably promptly notify the Parent Company.

 
 
(D)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause ‎15.3 (Tax indemnity), notify the Agent.

 
15.4
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 
 
(i)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to the circumstances giving rise to that Tax
Payment; and

 
 
(ii)
that Finance Party has obtained, utilised and retained the benefit of that Tax
Credit in whole or in part,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.
 
15.5
Stamp Taxes

 
The Parent Company shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that that Finance Party
incurs in relation to all stamp duty, registration, excise and other similar
Taxes payable in respect of any Finance Document or the transaction occurring
under any of them other than in respect of an assignment or transfer by a
Lender.
 
15.6
VAT

 
 
(A)
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any amounts in respect of
VAT. If VAT is chargeable on any supply made by any Finance Party to any Party
in connection with a Finance Document and such Finance Party is required to
account to the relevant Tax authority for VAT, that Party shall pay to the
Finance Party (in addition to and at the same time as paying the

 


 
52

--------------------------------------------------------------------------------

 


consideration) an amount equal to the amount of the VAT against delivery of an
appropriate VAT invoice.
 
 
(B)
If VAT is chargeable on any supply made by any Finance Party (the "Supplier") to
any other Finance Party (the "Recipient") under a Finance Document, and any
other Party (the "Relevant Party") is required by the terms of any Finance
Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse or indemnify the Recipient in
respect of that consideration):

 
 
(i)
(where the Supplier is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment that the Recipient
receives from the relevant Tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 
 
(ii)
(where the Recipient is the person required to account to the relevant Tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
the Recipient is not entitled to credit or repayment from the relevant Tax
authority in respect of that VAT.

 
 
(C)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that obligation shall be deemed to extend to all amounts in
respect of VAT incurred by the Finance Party in respect of the costs or expenses
to the extent that the Finance Party reasonably determines that the Finance
Party is not entitled to credit or repayment of the amount in respect of the VAT
from the relevant Tax authority.

 
 
(D)
Any reference in this Clause 15.6 (VAT) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

 
 
(E)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration

 


 
53

--------------------------------------------------------------------------------

 


and such other information as is reasonably requested in connection with such
Finance Party’s VAT reporting requirements in relation to such supply.
 
15.7
FATCA Information

 
 
(A)
Subject to paragraph (C) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

 
 
(i)
confirm to that other Party whether it is:

 
 
(a)
a FATCA Exempt Party; or

 
 
(b)
not a FATCA Exempt Party;

 
 
(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

 
 
(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

 
 
(B)
If a Party confirms to another Party pursuant to paragraph (A)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 
 
(C)
Paragraph (A) above shall not oblige any Finance Party to do anything, and
paragraph (A)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 
 
(i)
any law or regulation;

 
 
(ii)
any fiduciary duty; or

 
 
(iii)
any duty of confidentiality.

 
 
(D)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (A)(i) or (A)(ii) above (including, for the avoidance of doubt, where
paragraph (C) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 
 
 
54

--------------------------------------------------------------------------------

 
 
 
15.8
FATCA Deduction

 
 
(A)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 
 
(B)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
notify the Parent Company, the Agent and the other Finance Parties.

 
15.9
Survival of obligations

 
Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause ‎15 (Tax gross-up and indemnities) shall survive the payment in full
by the Obligors of all obligations under this Agreement and the termination of
this Agreement.
 
16.
INCREASED COSTS

 
16.1
Increased Costs

 
 
(A)
Subject to Clause ‎16.3 (Exceptions) the Parent Company shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
an amount equal to the Increased Costs incurred by that Finance Party or any of
its Affiliates as a result of (i) the introduction of or any change in (or in
the judicial or generally accepted interpretation or the administration or
application of) any law or regulation; (ii) compliance with any law or
regulation made after the date of this Agreement or (iii) the application of or
compliance with Basel III or CRD IV (each as defined in Clause ‎16.3
(Exceptions) below), provided that the relevant Finance Party confirms to the
Agent and the Parent Company that it is seeking to recover Basel III or CRD IV
costs to a similar extent from its borrowers generally where the facilities
extended to such borrowers include a right for the Finance Party to recover such
costs.

 
 
(B)
In this Agreement "Increased Costs" means:

 
 
(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 
 
(ii)
an additional or increased cost; or

 
 
(iii)
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
 


 
55

--------------------------------------------------------------------------------

 


Commitment or funding or performing its obligations under any Finance Document.
 
16.2
Increased Costs claims

 
 
(A)
A Finance Party intending to make a claim pursuant to Clause ‎16.1 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Parent Company.

 
 
(B)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 
16.3
Exceptions

 
 
(A)
Clause ‎16.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 
 
(i)
attributable to a Tax Deduction required by law to be made by an Obligor or to a
FATCA Deduction required to be made by any person;

 
 
(ii)
compensated for by Clause ‎15.3 (Tax indemnity), Clause ‎15.5 (Stamp Taxes) or
Clause ‎15.6 (VAT) (or would have been compensated for under those clauses but
was not so compensated for because any of the exclusions, exceptions or
carve-outs to such clauses applied);

 
 
(iii)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

 
 
(iv)
incurred more than 180 days before the date on which the Finance Party makes a
claim in accordance with Clause ‎16.2 (Increased Cost claims) or gives notice to
the Parent Company (through the Agent) of its intention to do so (and provided
that if any such notice is given, the applicable claim must then be made no
later than 365 days after the date of such notice), unless a determination of
the amount incurred could be made only on or after the latest date described
above; or

 
 
(v)
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 
 
(B)
In this Clause ‎16.3 (Exceptions):

 
 
(i)
a reference to a "Tax Deduction" has the same meaning given to the term in
Clause ‎15.1 (Definitions);

 
 
 
56

--------------------------------------------------------------------------------

 
 
 
 
(ii)
"Basel III" means:

 
 
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented and
restated;

 
 
(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 
 
(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”; and

 
 
(iii)
"CRD IV" means:

 
 
(a)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

 
 
(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms.

 
17.
OTHER INDEMNITIES

 
17.1
Currency indemnity

 
 
(A)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 
 
(i)
making or filing a claim or proof against that Obligor; or

 
 
(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
 


 
57

--------------------------------------------------------------------------------

 


First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
 
(B)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
17.2
Other indemnities

 
The Parent Company shall (or shall procure that an Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
 
 
(A)
the occurrence of any Event of Default;

 
 
(B)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause ‎31 (Sharing among the Finance Parties);

 
 
(C)
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower (or the Parent Company on behalf of a Borrower) in a Utilisation
Request but not made by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

 
 
(D)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Parent Company.

 
17.3
Acquisition Indemnity

 
 
(A)
The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any liability,
loss, cost or expense (including reasonable legal fees) incurred by or awarded
against that Indemnified Person arising out of, in connection with or based on:

 
 
(i)
the Acquisition (whether or not completed); or

 
 
(ii)
the use of proceeds of any Loan,

 
except to the extent such liability, loss, cost or expense (including reasonable
legal fees) incurred or awarded against an Indemnified Person results from any
breach by that Indemnified Person of a Finance Document or results directly from
the fraud, gross negligence or wilful misconduct of that Indemnified Person.
 
 
(B)
The Parent Company shall (or shall procure that an Obligor will) within five
Business Days of demand indemnify each Indemnified Person against any third
party cost or expense (including reasonable legal fees) incurred by any
Indemnified Person in connection with investigating, preparing, pursuing or

 


 
58

--------------------------------------------------------------------------------

 


defending any action, claim, suit, investigation or proceeding arising out of or
in connection with, or based on the matters referred to in paragraph (A)(i) or
(ii) above, except to the extent such cost or expense (including legal fees)
results directly from the fraud, gross negligence or wilful misconduct of that
Indemnified Person.
 
 
(C)
For the purposes of this Clause ‎17.3 (Acquisition Indemnity), "Indemnified
Person" means each Finance Party in its capacity as such, any of its Affiliates
and each of its (or its Affiliates') respective directors, officers, employees
and agents.

 
 
(D)
No Finance Party shall have any duty or obligation, whether as fiduciary for any
Indemnified Person or otherwise, to recover any payment made or required to be
made under paragraph (A) or (B) above.

 
 
(E)
The Parent Company agrees that no Indemnified Person shall have any liability to
the Company or any of its Affiliates for or in connection with anything referred
to in paragraph (A) or (B) above except for any such liability, damages, loss,
cost or expense incurred by the Company or any of its Affiliates that results
directly from any breach by that Indemnified Person of any Finance Document or
from the fraud, gross negligence or wilful misconduct of that Indemnified
Person.

 
17.4
Indemnity to the Agent

 
The Parent Company shall, within five Business Days of demand, indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:
 
 
(A)
investigating any event which it reasonably believes is a Default;

 
 
(B)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 
 
(C)
instructing lawyers, accountants, Tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

 
18.
MITIGATION BY THE LENDERS

 
18.1
Mitigation

 
 
(A)
Each Finance Party shall, in consultation with the Parent Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause ‎7.1 (Illegality), Clause ‎15 (Tax gross-up and
indemnities) or Clause ‎16 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 
 
(B)
Paragraph ‎(A) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
 
 
59

--------------------------------------------------------------------------------

 
 
 
 
(C)
Each Finance Party shall notify the Agent as soon as reasonably practicable
after it becomes aware that any circumstances of the kind described in paragraph
‎(A) above have arisen or may arise. The Agent shall notify the Parent Company
promptly of any such notification from a Finance Party.

 
18.2
Limitation of liability

 
 
(A)
The Parent Company shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause ‎18.1 (Mitigation).

 
 
(B)
A Finance Party is not obliged to take any steps under Clause ‎18.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
19.
COSTS AND EXPENSES

 
19.1
Transaction expenses

 
The Parent Company shall promptly on demand pay the Agent and the Arrangers
reasonable professional fees and all out of pocket expenses (including legal
fees subject to any cap referred to in a Fee Letter) properly incurred by any of
them in connection with the negotiation, preparation, printing and execution of:
 
 
(A)
this Agreement and any other documents referred to in this Agreement; and

 
 
(B)
any other Finance Documents executed after the date of this Agreement.

 
19.2
Amendment costs

 
If:
 
 
(A)
an Obligor requests an amendment, waiver or consent; or

 
 
(B)
an amendment is required pursuant to Clause ‎32.10 (Change of currency),

 
the Parent Company shall, within five Business Days of demand, reimburse the
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.
 
19.3
Enforcement costs

 
The Parent Company shall, within five Business Days of demand, pay to each
Finance Party the amount of all:
 
 
(A)
reasonable costs and expenses (including legal fees) incurred by that Finance
Party in connection with the preservation; and

 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
(B)
costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,

 
of any rights under any Finance Document.
 


 
61

--------------------------------------------------------------------------------

 


SECTION 7
GUARANTEE
 
20.
GUARANTEE AND INDEMNITY

 
20.1
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 
 
(A)
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower's obligations under the Finance Documents;

 
 
(B)
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

 
 
(C)
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
20.2
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
20.3
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 
 
(A)
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 
 
(B)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
20.4
Waiver of defences

 
The obligations of each Guarantor under this Clause ‎20 (Guarantee and
indemnity) will not be affected by an act, omission, matter or thing which, but
for this Clause ‎20.4 (Waiver of defences), would reduce, release or prejudice
any of its obligations under this Clause ‎20 (Guarantee and indemnity) (without
limitation and whether or not known to it or any Finance Party) including:
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
 
(A)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 
 
(B)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 
 
(C)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 
 
(D)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
 
(E)
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 
 
(F)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 
 
(G)
any insolvency or similar proceedings.

 
20.5
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause ‎20 (Guarantee and indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
 
20.6
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 
 
(A)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 
 
(B)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause ‎20
(Guarantee and indemnity).

 
 
 
63

--------------------------------------------------------------------------------

 
 
 
20.7
Deferral of Guarantors' rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents (including under Clause ‎20.11 (Limitations on guarantee under US
law)):
 
 
(A)
to be indemnified by an Obligor;

 
 
(B)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents; and/or

 
 
(C)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
20.8
Release of Guarantor's right of contribution

 
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
 
 
(A)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 
 
(B)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 
20.9
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
20.10
Waiver of defences under Jersey law

 
Each Obligor irrevocably and unconditionally waives such right as it may have or
claim under Jersey law:
 
 
(A)
whether by virtue of the droit de discussion or otherwise to require that
recourse be had by any Finance Party to the assets of any other Obligor or any
other

 
 
 
64

--------------------------------------------------------------------------------

 


person before any claim is enforced against that Obligor in respect of the
obligations assumed by it under any of the Finance Documents;
 
 
(B)
whether by virtue of the droit de division or otherwise to require that any
liability under any of the Finance Documents be divided or apportioned with any
other Obligor or any other person or reduced in any manner whatsoever; and

 
 
(C)
to require that any other Obligor and/or any other person be joined in, or
otherwise made a party to, any proceedings brought against it in respect of its
obligations under any Finance Document,

 
and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.
 
20.11
Limitations on guarantee under US law

 
 
(A)
Notwithstanding anything to the contrary contained herein or in any other
Finance Document:

 
 
(i)
each Finance Party agrees that the maximum liability of each Guarantor under
this Clause 20 (Guarantee and indemnity) shall in no event exceed an amount
equal to the greatest amount that would not render such Guarantor’s obligations
hereunder and under the other Finance Documents subject to avoidance under US
Bankruptcy Law or to being set aside, avoided or annulled under any Fraudulent
Transfer Law, in each case after giving effect to:

 
 
(a)
all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Law (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany indebtedness to any
Borrower to the extent that such Financial Indebtedness would be discharged in
an amount equal to the amount paid by such Guarantor hereunder); and

 
 
(b)
the value as assets of such Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Law) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to:

 
 
(1)
applicable law; or

 
 
(2)
any other agreement providing for an equitable allocation among such Guarantor
and the borrowers and other Guarantors of obligations arising under this
Agreement or other guarantees of such obligations by such parties; and

 
 
 
65

--------------------------------------------------------------------------------

 
 
 
 
(ii)
each Party agrees that, in the event any payment or distribution is made on any
date by a Guarantor under this Clause 20 (Guarantee and indemnity), each such
Guarantor shall (subject to Clause ‎20.7 (Deferral of Guarantors’ rights) above)
be entitled to be indemnified from each other Guarantor in an amount equal to
such payment, in each case multiplied by a fraction of which the numerator shall
be the net worth of the contributing Guarantor and the denominator shall be the
aggregate net worth of all the Guarantors.

 


 
66

--------------------------------------------------------------------------------

 


SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
21.
REPRESENTATIONS

 
21.1
Time of Representations

 
 
(A)
Subject to paragraph (B) below, each Obligor makes the representations and
warranties set out in this Clause ‎21 (Representations) to each Finance Party on
the date of this Agreement.

 
 
(B)
The representations given at paragraphs (B) and (C) of Clause ‎21.11 (No
misleading information) below are made on the close of Syndication only.

 
21.2
Status

 
 
(A)
It is a corporation or a company, as applicable, duly incorporated and validly
existing under the law of its jurisdiction of incorporation.

 
 
(B)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
21.3
Binding obligations

 
The obligations expressed to be assumed by it in each Finance Document are,
subject to laws or legal procedures affecting the enforceability of creditors'
rights generally and any other reservations set out in the legal opinions listed
in Part I(A) of Schedule 2 (Conditions precedent to initial Utilisation) or
delivered in connection with an Obligor's accession to this Agreement, legal,
valid, binding and enforceable obligations.
 
21.4
Non-conflict with other obligations

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 
 
(A)
any law or regulation applicable to it;

 
 
(B)
its or any of its Subsidiaries' constitutional documents; or

 
 
(C)
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets which conflict would reasonably be likely
to have a Material Adverse Effect.

 
21.5
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated for it by
those Finance Documents.
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
21.6
Validity and admissibility in evidence

 
All Authorisations required:
 
 
(A)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 
 
(B)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 
(other than as disclosed in a legal opinion delivered to the Agent pursuant to
Part I(A) of Schedule 2 (Conditions precedent to initial Utilisation) or in
connection with an Obligor's accession to this Agreement) have been obtained or
effected and are in full force and effect.
 
21.7
Governing law and enforcement

 
 
(A)
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 
 
(B)
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
21.8
Deduction of Tax

 
It is not required to make any deduction for or on account of:
 
 
(A)
United Kingdom Tax from any payment it may make under any Finance Document to a
Lender so long as the Lender is a UK Qualifying Lender falling within Clause
15.1(A)(a)(i);

 
 
(B)
Irish Tax from any payment it may make under any Finance Document to a Lender so
long as the Lender is an Irish Qualifying Lender falling within Clause 15.1(A);
or

 
 
(C)
Jersey Tax from any payment it may make under any Finance Document to a Lender.

 
21.9
No filing or stamp Taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents other than in respect of an
assignment or transfer by a Lender.
 
21.10
No default

 
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
21.11
No misleading information

 
Save as disclosed in writing to the Agent and the Arrangers prior to the date of
this Agreement or in the case of paragraphs (B) and (C) below, prior to the
close of Syndication:
 
 
(A)
any factual information, including any information which discloses evidence of
material litigation which is pending or threatened, provided by or on behalf of
any member of the Group to any of the Finance Parties prior to the date of this
Agreement in connection with its entry into this Agreement was true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated;

 
 
(B)
no information has been given or withheld that results in the information
referred to in paragraph ‎(A) above being untrue or misleading in any material
respect;

 
 
(C)
any factual information contained in the Information Memorandum provided by or
on behalf of any member of the Group was (to the best of the Company's knowledge
and belief, having made reasonable enquiries, in the case of factual information
relating to the Target), true and accurate and complete in all material respects
as at the date of the Information Memorandum or (as the case may be) as at the
date the information is expressed to be given and nothing has occurred or been
omitted which would result in the information being inaccurate or misleading in
any material respect; and

 
 
(D)
as of the date of this Agreement, there has been no change in the business or
the consolidated financial condition of the Group since the date of its last
audited financial statements that would have a Material Adverse Effect.

 
21.12
Financial statements

 
In the case of the Parent Company only:
 
 
(A)
Its Original Financial Statements were prepared in accordance with US GAAP
consistently applied.

 
 
(B)
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated) during the relevant financial year.

 
21.13
Pari passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
21.14
Anti-corruption law

 
Its policy is to conduct its businesses in compliance with applicable
anti-corruption laws and it has instituted and maintained, and will continue to
maintain, policies and procedures reasonably designed to promote compliance with
such laws.
 
 
 
69

--------------------------------------------------------------------------------

 
 
 
21.15
Sanctions

 
Its policy is and will continue to be to conduct its businesses in compliance
with applicable sanctions enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council and the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”).
 
21.16
ERISA Matters

 
No Obligor or ERISA Affiliate has during the past five years maintained,
contributed to or had an obligation to contribute to any Employee Plan or
Multiemployer Plan.
 
21.17
Federal Reserve regulations

 
No part of the proceeds of any Utilisation will be used, whether directly or
indirectly, and whether immediately, incidentially or ultimately, for any
purpose which violates the provisions of the regulations of the Federal Reserve
Board.
 
21.18
The Parent Company

 
As a matter of Irish law, the Parent Company is resident for Tax purposes in
Ireland on the basis that its place of central management and control is in
Ireland.
 
21.19
Repetition

 
 
(A)
The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:

 
 
(i)
the date of each Utilisation Request and the first day of each Interest Period;

 
 
(ii)
in the case of an Additional Obligor, the day on which such company becomes (or
it is proposed that such company becomes) an Additional Obligor; and

 
 
(iii)
each Newco Scheme Date.

 
 
(B)
The representation in Clause ‎21.14 (Anti-corruption law) is deemed to be made
by each Additional Obligor (by reference to the facts and circumstances then
existing) on the day on which such company becomes (or it is proposed that such
company becomes) an Additional Obligor.

 
22.
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause ‎22 (Information undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.
 
 
 
70

--------------------------------------------------------------------------------

 
 
 
22.1
Financial statements

 
The Parent Company shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
 
 
(A)
by the end of the following Business Day after the same becomes publicly
available, but in any event within 120 days after the end of each of its
financial years, its audited consolidated financial statements for that
financial year; and

 
 
(B)
by the end of the following Business Day after the same becomes publicly
available, but in any event within 90 days after the end of the first half of
each of its financial years, its unaudited consolidated financial statements for
that financial half year.

 
22.2
Compliance Certificate

 
 
(A)
The Parent Company shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraphs (A) and (B) of Clause ‎22.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause ‎23 (Financial covenants) as
at the date as at which those financial statements were drawn up.

 
 
(B)
Each Compliance Certificate shall be signed by two signatories of the Parent
Company authorised pursuant to the resolutions and by reference to specified
signatures, in each case as referred to in Schedule 2 (Conditions precedent) and
as may be updated from time to time in a manner satisfactory to the Agent
(acting reasonably).

 
22.3
Requirements as to financial statements

 
 
(A)
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause ‎22.1 (Financial statements) is prepared using US GAAP.

 
 
(B)
Following the completion of any Newco Scheme, Top Newco shall supply to the
Agent, together with its audited consolidated financial statements for the
financial year in which the relevant Newco Scheme has completed and required to
be delivered pursuant to paragraph (A) of Clause ‎22.1 (Financial statements), a
reconciliation between those consolidated financial statements and the
consolidated financial statements of the Company or, as applicable, the
previously interposed Top Newco relevant to the financial year in which the
Newco Scheme has completed.

 
 
(C)
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause ‎22.1 (Financial statements) is prepared using US GAAP and
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements unless, in
relation to any set of financial statements:

 
 
 
71

--------------------------------------------------------------------------------

 
 
 
 
(i)
there has been a change in US GAAP or accounting practices which is relevant to
the preparation of that set of financial statements but which does not have any
impact upon calculations for the purposes of establishing compliance with Clause
‎23.2 (Financial condition), and such change has been disclosed in a Form 10K or
10Q statement filed by (or on behalf of) the Parent Company with the SEC; or

 
 
(ii)
there has been a change in:

 
 
(a)
US GAAP or accounting practices which has an impact upon calculations for the
purposes of establishing compliance with Clause ‎23.2 (Financial condition); or

 
 
(b)
financial reference periods; and

 
the Parent Company notifies the Agent that there has been such change and
delivers to the Agent, if and to the extent reasonably necessary for the
purposes of establishing compliance with Clause ‎23.2 (Financial condition)
taking into account any disclosure which has been made in any relevant Form 10K
or 10Q filed by (or on behalf of) the Parent with the SEC:
 
 
(1)
a description of any change necessary for those financial statements to reflect
the US GAAP, accounting practices and reference periods upon which those
Original Financial Statements were prepared; and

 
 
(2)
sufficient information, in form and substance as may reasonably be required by
the Agent, to enable the Lenders to determine whether Clause ‎23 (Financial
covenants) has been complied with and make an accurate comparison between the
financial position indicated in those financial statements and those Original
Financial Statements.

 
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
 
 
(D)
If the Parent Company notifies the Agent of a change in accordance with
paragraph ‎(C)(ii)(a) above, the Parent Company and Agent shall enter into
negotiations in good faith with a view to agreeing:

 
 
(i)
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 
 
(ii)
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms,

 
and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
22.4
Information: miscellaneous

 
The Parent Company shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
 
 
(A)
all documents dispatched by the Parent Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 
 
(B)
copies of any public announcement made by the Parent Company which discloses the
details of any material litigation, arbitration or administrative proceedings
which are current, threatened or pending against any member of the Group; and

 
 
(C)
promptly, such further information as any Finance Party (through the Agent) may
reasonably request at reasonable times and at reasonable intervals.

 
22.5
Notification of default

 
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification regarding such Default has already been
provided by another Obligor).
 
22.6
"Know your customer" checks

 
 
(A)
If:

 
 
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 
 
(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender (which would be
permitted under Clause ‎27 (Changes to the Lenders)) prior to such assignment or
transfer,

 
obliges the Agent or any Lender (or, in the case of paragraph ‎(iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor's possession or control reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph ‎(iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph ‎(iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your
 


 
73

--------------------------------------------------------------------------------

 


customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 
 
(B)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 
 
(C)
The Parent Company shall, by not less than ten Business Days' prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause ‎28 (Changes to the Obligors).

 
 
(D)
Following the giving of any notice pursuant to paragraph ‎(C) above, if the
accession of such Additional Obligor obliges the Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent
Company shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with the results of all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
accession of such Subsidiary to this Agreement as an Additional Obligor.

 
22.7
"Know your customer" confirmation

 
Each Lender confirms as at the date of this Agreement that, under "know your
customer" requirements in existence as at the date of this Agreement, it does
not require financial statements for Obligors other than the Company.
 
23.
FINANCIAL COVENANTS

 
23.1
Financial definitions

 
 
(A)
For the purpose of this Clause ‎23 (Financial covenants), amounts computed for
the Group shall represent those assets, liabilities, income and expenses
contained in the accounting records of the Parent Company and its
Subsidiaries.  For the avoidance of doubt, such amounts and the financial
covenants shall not include any assets, liabilities, income and expenses
recorded in any variable interest entity which the Group consolidates under US
GAAP pursuant to Accounting Standards Codification 810, Consolidation (formerly
FIN 46(R)), Consolidation of Variable Interest Entities - An Interpretation of
ARB No. 51, as amended by FSA 167, Amendments to FASB Interpretation No. 46(R)).

 
 
 
74

--------------------------------------------------------------------------------

 
 
 
 
(B)
In this Clause ‎23 (Financial covenants):

 
“Acquisition Costs” means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent Company or any other member of the Group in
connection with any acquisition following the date of this Agreement.
 
"Borrowings" means, at any time, any indebtedness in respect of:
 
 
(a)
the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;

 
 
(b)
the principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;

 
 
(c)
the principal amount of any debenture, bond, note, loan stock, commercial paper
or other securities;

 
 
(d)
the capitalised element of indebtedness under finance leases or capital leases
entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

 
 
(e)
receivables sold or discounted other than receivables sold or discounted in the
ordinary course of trading or on non-recourse terms;

 
 
(f)
indebtedness arising from deferred payment agreements except in the ordinary
course of trading (and excluding, for the avoidance of doubt, milestone and
deferred consideration payments in respect of acquisitions of shares or other
assets which are the subject of any acquisition);

 
 
(g)
any fixed or minimum premium payable on repayment of any debt instrument;

 
 
(h)
principal amounts raised under any other transaction having the commercial
effect of a borrowing; or

 
 
(i)
(without double counting) any guarantee, indemnity or similar assurance for any
of the items referred to in paragraphs (a) to (h) above.

 
"Cash" means, at any time:
 
 
(a)
cash at bank denominated in sterling, dollars, euro or other currency freely
convertible into dollars and freely transferable and credited to an account in
the name of a member of the Group with a reputable financial institution and to
which a member of the Group is alone beneficially entitled and for so long as
that cash is repayable on demand, provided that:

 
 
 
75

--------------------------------------------------------------------------------

 
 
 
 
(i)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any Group member or of any other person whatsoever or on the
satisfaction of any other condition;

 
 
(ii)
there is no Security over that cash except Security created or constituted
pursuant to a Finance Document or Security securing obligations of a member of
the Group granted in favour of another member of the Group; and

 
 
(iii)
such cash is freely and immediately available and convertible into dollars to be
applied in repayment or prepayment of the Borrowings; and

 
 
(b)
to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.

 
"Cash Equivalent Investments" means:
 
 
(a)
debt securities denominated in sterling, dollars, euro or other currency freely
convertible into dollars issued by, or unconditionally guaranteed by, the United
Kingdom or the United States of America which are not convertible into any other
form of security and having not more than three months to final maturity;

 
 
(b)
debt securities denominated in sterling, dollars or euro or other currency
freely convertible into dollars which are not convertible into any other form of
security, and having not more than three months to final maturity, at all times
rated P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's
Corporation) and which are not issued or guaranteed by any member of the Group;

 
 
(c)
certificates of deposit denominated in sterling, dollars or euro or other
currency freely convertible into dollars issued by, and acceptances by, banking
institutions authorised under applicable legislation of the United Kingdom rated
P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's Corporation); and

 

 
(d) 
other securities (if any) approved in writing by the Agent,

 
provided that:
 
 
(i)
there is no Security over the investments referred to in paragraphs (a) to (d)
above except Security created or constituted pursuant to a Finance Document or
Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(ii)
cash proceeds of the investments referred to in paragraphs (a) to (d) above are
freely and immediately available and convertible into dollars to be applied in
repayment or prepayment of the Borrowings.

 


 
76

--------------------------------------------------------------------------------

 




 
"EBITDA" means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):
 
 
(a)
before deducting any corporation tax or other Taxes on income, profits or gains;

 
 
(b)
before deducting interest payable and before adding interest receivable;

 
 
(c)
before deducting unusual or non-recurring losses or charges, provided that any
accruals or reserves in the ordinary course of business shall be excluded (and,
for the avoidance of doubt, up-front milestone and licensing payments which have
been charged to the income statement on initial recognition under US GAAP shall
constitute unusual or non-recurring losses or charges and accordingly shall not
be deducted from EBITDA);

 
 
(d)
before adding extraordinary gains and non-cash gains;

 
 
(e)
after deducting the amount of net profit (or adding back the amount of net loss)
of any Group company (other than the Parent Company) which is attributable to
any third party (other than another Group company) which is a shareholder in
that Group company;

 
 
(f)
after adding back the amount of any loss and after deducting the amount of any
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading);

 
 
(g)
after deducting any income (to the extent not received in cash) and adding back
any loss from any associate or joint venture or any other companies in which a
Group company has a minority interest;

 
 
(h)
before deducting any depreciation or amortisation;

 
 
(i)
before deducting any distributions;

 
 
(j)
before deducting any non-cash write-offs of in-process research and development,
goodwill, non-cash stock compensation charges, non-cash stock revaluation
charges arising on an acquisition and non-cash write-offs of any investments,
intellectual property or fixed assets;

 
 
(k)
before adding or deducting any changes in the fair value of contingent
consideration; and

 
 
(l)
before deducting any Acquisition Costs.

 
For the purposes of paragraph (A) of Clause ‎23.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period.
 


 
77

--------------------------------------------------------------------------------

 




 
"Liquid Investments" means at any time:
 
 
(a)
any investment in marketable debt obligations for which a recognised trading
market exists and which are not convertible or exchangeable to any other
security provided that:

 
 
(i)
each obligation has a credit rating of either A or A-1 or higher by Standard &
Poor's Corporation (or in each case the equivalent rating including the
equivalent money market fund rating by Standard & Poor's Corporation) or A2 or
P-1 or higher by Moody's Investor Services Inc. (or in each case the equivalent
rating including the equivalent money market fund rating by Moody's Investor
Services Inc.) and further provided that no more than 25 per cent. of all such
investments shall be rated A and A-1 by Standard & Poor's Corporation (and in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) and A2 and P-1 by Moody's Investor
Services Inc. (and in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.);

 
 
(ii)
each obligation is beneficially owned by a member of the Group;

 
 
(iii)
no obligation is issued by or guaranteed by a member of the Group; and

 
 
(iv)
there is no Security over such obligation save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(b)
any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor's Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) or P-1 or higher by Moody's Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.) or Rule 2a7 Money
Market Funds as defined in the US Investment Company Act 1940 provided that:

 
 
(i)
such investment is beneficially owned by a member of the Group; and

 
 
(ii)
there is no Security over such investment save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group,

 


 
78

--------------------------------------------------------------------------------

 




 
provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into dollars to be applied in repayment or prepayment
of the Borrowings.
 
"Net Debt" means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.
 
"Net Interest" means, in respect of any Relevant Period, the sum of (i) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (ii) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of front end or one off specific upfront arrangement fees payable
under or in connection with this Agreement or any Fee Letter or under any other
agreement or fee letter relating to any other Borrowings incurred for the
purposes of an acquisition.  For the purposes of this definition:
 
 
(a)
prior to the delivery of a valuation judgment by the relevant court in
connection with any "appraisal" or similar proceedings brought by former common
stockholders or shareholders of any company acquired by any member of the Group
after the date of this Agreement, the amount of interest and similar charges
payable by the Group in respect of any potential award in such proceedings shall
be deemed to be as recorded in the Group's financial statements for the Relevant
Period; and

 
 
(b)
following the delivery of a valuation judgment by the relevant court in
connection with the proceedings described in paragraph (a) above, and following
any revised valuation judgment on appeal from such proceedings, the amount of
interest and similar charges payable by the Group in respect of the court's
valuation shall be as determined by the court, but allocated on a pro rata basis
from (and including) the calendar month in which the relevant acquisition is
consummated to (but excluding) the calendar month in which such interest or
similar charges are actually paid.

 
"Relevant Period" means each period of twelve months ending on the last day of
the Parent Company's financial year and each period of twelve months ending on
the last day of the first half of the Parent Company's financial year with the
first such period ending on 30 June 2015.
 
23.2
Financial condition

 
The Parent Company shall ensure that:
 
 
(A)
the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the "Leverage Ratio") shall not at any time exceed 3.5:1,
except that, following the Acquisition or any other acquisition by the

 


 
79

--------------------------------------------------------------------------------

 


Group for a consideration which includes a cash element of at least US$
250,000,000, the Parent Company may elect to increase the Leverage Ratio to
4.0:1 for the Relevant Period in which the acquisition was completed and the
immediately following Relevant Period (except in the case of an In-licensing
Acquisition (as defined below)). The election must be made by no later than the
date on which the Compliance Certificate for the first Relevant Period to which
that election relates is delivered pursuant to Clause ‎22.2 (Compliance
Certificate) (or the date on which such Compliance Certificate was due to have
been delivered if earlier). For the avoidance of doubt, an acquisition includes
an in-licensing agreement under which the Group acquires certain rights to
products and projects (an "In-licensing Acquisition") which would require the
Group to pay licence fees, milestone payments or other similar fees or payments
("In-licensing Fees and Payments").  Notwithstanding the above, where the
acquisition is an In-licensing Acquisition the Parent Company may elect to
increase the Leverage Ratio to 4.0:1 where the aggregate In-licensing Fees and
Payments in respect of that In-licensing Acquisition totals at least US$
250,000,000 in any one Relevant Period. The increase in the Leverage Ratio shall
apply to the Relevant Period in which such In-licensing Fees and Payments were
paid and the immediately following Relevant Period and the election must be made
by no later than the date on which the Compliance Certificate for the first
Relevant Period to which that election relates is delivered pursuant to Clause
‎22.2 (Compliance Certificate) (or the date on which such Compliance Certificate
was due to have been delivered if earlier). Only one election under this
paragraph ‎(A) may be made; and
 
 
(B)
the ratio of EBITDA of the Group to Net Interest in respect of the most recently
ended Relevant Period shall not be less than 4.0:1.

 
23.3
Financial testing

 
 
(A)
The financial covenants set out in Clause ‎23.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause ‎22.2 (Compliance Certificate).

 
 
(B)
If paragraph (D) of Clause ‎22.3 (Requirements as to financial statements)
applies (and for so long as no amendments to the contrary have been agreed
pursuant to paragraph (D) of Clause ‎22.3 (Requirements as to financial
statements)), then the financial covenants set out in Clause ‎23.2 (Financial
condition) shall be tested by reference to the relevant financial statements as
adjusted pursuant to paragraph (C) of Clause ‎22.3 (Requirements as to financial
statements) (and/or relevant Compliance Certificate delivered in accordance with
Clause ‎22.2  (Compliance Certificate)) to reflect the basis upon which the
Original Financial Statements were prepared and, to the extent relevant, any
other information delivered to the Agent in accordance with paragraph (C) of
Clause ‎22.3 (Requirements as to financial statements).

 
 
 
80

--------------------------------------------------------------------------------

 
 
 
24.
GENERAL UNDERTAKINGS

 
The undertakings in this Clause ‎24 (General undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.
 
24.1
Authorisations

 
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability and admissibility in evidence in its jurisdiction of
incorporation of any Finance Document subject to any applicable bankruptcy,
insolvency, reorganisation, moratorium and other similar laws or legal
procedures affecting the enforceability of creditors' rights generally and any
other reservations set out in any of the legal opinions listed in Part I(A) of
Schedule 2 (Conditions precedent to initial Utilisation) or delivered in
connection with an Obligor's accession to this Agreement.
 
24.2
Compliance with laws

 
Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a Material Adverse Effect.
 
24.3
Negative pledge

 
 
(A)
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

 
 
(B)
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will):

 
 
(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 
 
(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
 
(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
 
(iv)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
 
(C)
Paragraphs ‎(A) and ‎(B) above do not apply to:

 
 
(i)
any Security (or transaction ("Quasi-Security") described in paragraph ‎(B)
above) created with the prior written consent of the Majority Lenders;

 
 
(ii)
any Security or Quasi-Security listed in Schedule 8 (Existing Security) except
to the extent the principal amount secured by that Security exceeds the amount
stated in that Schedule;

 
 
(iii)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;

 
 
(iv)
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

 
 
(v)
any future title retention provisions to which a member of the Group is subject
entered into in the ordinary course of trading;

 
 
(vi)
any netting or set-off arrangement entered into by any member of the Group under
any treasury transaction entered into in the ordinary course of business;

 
 
(vii)
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 
 
(a)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 
 
(b)
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 
 
 
82

--------------------------------------------------------------------------------

 
 
 
 
(c)
the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;

 
 
(viii)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 
 
(a)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 
 
(b)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 
 
(c)
the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;

 
 
(ix)
any Security entered into pursuant to any Finance Document;

 
 
(x)
any Security or Quasi-Security created in connection with a Permitted
Securitisation;

 
 
(xi)
any Security or Quasi-Security created or subsisting over cash or Cash
Equivalent Investments (determined as if proviso (i) of the definition of “Cash
Equivalent Investments” did not apply) deposited in an escrow account or subject
to escrow or similar agreements or arrangements in connection with any
acquisition of an undertaking or company by a member of the Group after the date
of this Agreement provided that such requirements for escrow arrangements are
entered into (a) on an arm’s length basis and (b) such that the Security or
Quasi-Security is removed or discharged within one month following the discharge
in full of the liabilities supported by such accounts, agreements or
arrangements;

 
 
(xii)
any Security or Quasi-Security arising as a consequence of any credit support or
collateral provision arrangement (including without limitation initial
margining) on arm’s length terms in relation to any derivative transaction which
falls within paragraph (B)(vii) of Clause ‎24.8 (Financial Indebtedness);

 
 
(xiii)
any Security or Quasi-Security constituted by any lease or hire purchase
contract which falls within the exclusion to paragraph (d) of the definition of
Financial Indebtedness;

 
 
(xiv)
any Security on Target Shares constituting Margin Stock, if and to the extent
that the value of all Margin Stock of the Parent Company and the other members
of the Group exceed 25 per cent. of the value of the total assets of the Group
subject to Clause ‎24.3(A) or (B); or

 
 
(xv)
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs ‎(i) to ‎(xiv) above) does not exceed
at any time US$ 350,000,000 (or its equivalent in another currency or
currencies).

 
 
(D)
Paragraph ‎(B) above does not apply to any Quasi-Security granted by a member of
the Group or to any Security granted by a member of the Group in favour of
another wholly owned member of the Group but only in respect of liabilities
owing to the Group.

 
 
 
83

--------------------------------------------------------------------------------

 
 
 
24.4
Disposals

 
 
(A)
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer, dispose by way of de-merger or otherwise dispose of any asset.

 
 
(B)
Paragraph ‎(A) above does not apply to any sale, lease, transfer or other
disposal:

 
 
(i)
made in the ordinary course of business of the disposing entity;

 
 
(ii)
of assets in exchange for other assets which are comparable or superior as to
value;

 
 
(iii)
in the form of out-licensing arrangements entered into by a member of the Group
in the ordinary course of trading;

 
 
(iv)
of obsolete assets on normal commercial terms;

 
 
(v)
of assets by one member of the Group to another member of the Group;

 
 
(vi)
of cash for any purpose permitted under the Finance Documents;

 
 
(vii)
of assets held by any member of the Group if such member of the Group has
already contracted to dispose of such assets at the time such member of the
Group is acquired;

 
 
(viii)
made with the prior written consent of the Majority Lenders;

 
 
(ix)
of cash by the payment of dividends and other distributions in respect of share
capital which are not contrary to law;

 
 
(x)
made in connection with a Permitted Securitisation; or

 
 
(xi)
at market value and on arm's length terms,

 
provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of any of paragraphs ‎(i) to ‎(v) and ‎(vii)
to ‎(xi) (inclusive) above which would be deemed to be a class 1 transaction
under the Listing Rules of the Financial Conduct Authority (other than any sale
of Margin Stock for fair value as determined by the board of directors of the
Parent Company in good faith) shall be permitted without the consent of the
Majority Lenders.
 
For the purpose of this Clause ‎24.4 (Disposals), "ordinary course of business"
means the ordinary course of trading of the relevant entity or made as part of
the day to day operation of the relevant entity as carried on at the date hereof
or as part of any activities ancillary to the ordinary course of trading.
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
24.5
Change of business

 
The Parent Company shall procure that no substantial change is made to the
general nature of the business of the Group from that carried on at the date of
this Agreement.
 
24.6
Insurance

 
Each Obligor shall (and the Parent Company shall ensure that each member of the
Group will) maintain material insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business (and each member of the Group may
maintain insurances with a captive insurer for this purpose).
 
24.7
Loans

 
 
(A)
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) make any loans or grant any credit.

 
 
(B)
Paragraph ‎(A) above does not apply to:

 
 
(i)
loans existing at the date of this Agreement and listed in Schedule 9 (Existing
Loans) except to the extent the principal amount of the loans exceeds the amount
stated in that Schedule;

 
 
(ii)
trade credit in the ordinary course of trading;

 
 
(iii)
loans to directors or employees in the ordinary course of business not exceeding
US$ 10,000,000 in aggregate;

 
 
(iv)
loans or credit made by one member of the Group to another member of the Group;

 
 
(v)
loans entered into pursuant to any Finance Documents;

 
 
(vi)
loans or credit made with the consent of the Majority Lenders; or

 
 
(vii)
loans or credit the principal amount of which (when aggregated with the
principal amount of any other loans given by any member of the Group other than
any permitted under paragraphs ‎(i) to ‎(vi) above) does not exceed US$
350,000,000 (or its equivalent in another currency or currencies).

 
24.8
Financial Indebtedness

 
 
(A)
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 
 
(B)
Paragraph (A) above does not apply to:

 
 
(i)
any Financial Indebtedness incurred under the Finance Documents;

 
 
 
85

--------------------------------------------------------------------------------

 
 
 
 
(ii)
any Financial Indebtedness incurred under an Existing Facilities Agreement or
any replacement or refinancing thereof (but, in each case, only to the extent
that the amount of such Financial Indebtedness does not in aggregate exceed the
amount of Financial Indebtedness that could be incurred under an Existing
Facilities Agreement on the date of this Agreement);

 
 
(iii)
any Existing Financial Indebtedness and any refinancing thereof (to the extent
the aggregate amount outstanding is not increased as a result of or pursuant to
the refinancing);

 
 
(iv)
any trade credit in the ordinary course of trading;

 
 
(v)
any Financial Indebtedness to the extent owed by one member of the Group to
another member of the Group;

 
 
(vi)
any Financial Indebtedness incurred by a Guarantor;

 
 
(vii)
any Financial Indebtedness not otherwise described in this paragraph ‎(B) to the
extent it is applied in voluntary prepayment and cancellation of the Facility
pursuant to Clause ‎7 (Illegality, voluntary prepayment and cancellation);

 
 
(viii)
any derivative transaction entered into in the ordinary course of treasury
operations and not for speculative purposes, and any liability of any member of
the Group in relation to any collateral, margin or other form of credit support
posted or otherwise provided to or for the benefit of any member of the Group
under or in relation to any such derivative transaction;

 
 
(ix)
any Financial Indebtedness incurred with the consent of the Majority Lenders;

 
 
(x)
any Permitted Securitisation; and

 
 
(xi)
any other Financial Indebtedness, the principal amount of which (when aggregated
with the principal amount of any other Financial Indebtedness incurred by any
member of the Group other than any permitted under paragraphs ‎(i) to ‎(x)
above) does not, at any time, exceed US$ 350,000,000 (or its equivalent in
another currency or currencies).

 
24.9
Top Newco

 
The Finance Parties hereby consent to the Parent Company entering into any Newco
Scheme, provided that each Top Newco interposed by such Newco Scheme accedes as
a Guarantor to this Agreement in accordance with Clause ‎28.4 (Additional
Guarantors) by no later than the Newco Scheme Date.
 
 
 
86

--------------------------------------------------------------------------------

 
 
 
24.10
Conduct of the Acquisition

 
 
(A)
The Company shall ensure that neither the Tender Offer nor the Acquisition
Agreement is amended, waived or otherwise modified to increase the price per
Target Share payable in the Merger or Tender Offer or otherwise to increase the
consideration payable to the holders of the Target Shares in connection with the
transactions contemplated by the Acquisition Agreement, in each case, in excess
of the amount agreed with the Original Arranger on or before the date of this
Agreement, without the consent of the Agent (acting on the instructions of the
Majority Lenders).

 
 
(B)
Other than as provided by paragraph (A) above, the Company shall ensure that no
other amendments, modifications or waivers (including, without limitation, any
amendments to, or waivers of, any of the conditions to the consummation of the
Merger or the Tender Offer) are made to the Acquisition Agreement or the Tender
Offer which could reasonably be expected to have a material adverse effect on
the Lenders (in their capacity as such) without the prior consent of the
Majority Lenders, unless such changes are required by applicable law or
regulations.

 
 
(C)
The Company shall, and shall ensure that each member of the Group will, comply
with all laws and regulations applicable in the context of the Merger including,
without limitation, the Exchange Act, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and all applicable provisions of the
General Corporation Law of the State of Delaware, as replaced or substituted by
any other applicable laws or regulations.

 
 
(D)
The Company shall comply with all obligations under the terms of the Acquisition
Agreement save where failure to do so could not reasonably be expected to have a
material adverse effect on the Lenders (in their capacity as such).

 
 
(E)
The Company shall keep the Agent reasonably informed as to the status and
progress of material developments in relation to the Acquisition.

 
 
(F)
The Company shall notify the Agent promptly when Acquisition CP Satisfaction
occurs.

 
 
(G)
As soon as reasonably practicable following the first Utilisation Date, the
Company shall provide (or cause to be provided) to the Agent evidence that all
filings have been made with each applicable governmental authority that are
necessary to voluntarily deregister and de-list the Target from the NASDAQ.

 
24.11
Anti-corruption law

 
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under the Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or other person or entity where the purpose of such monies
being made available is to
 


 
87

--------------------------------------------------------------------------------

 


fund any activity that would at the time of such funding, to the knowledge of
any Obligor, be in breach of applicable anti-corruption laws and regulations.
 
24.12
Sanctions

 
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under the Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or other person or entity where the purpose of such monies
being made available is to fund any activity that would at the time of such
funding, to the knowledge of any Obligor after reasonable inquiry, be in breach
of applicable Sanctions.
 
25.
SANCTIONS

 
25.1
Any Lender may notify the Agent in writing that it is a restricted lender (a
“Restricted Lender”), and shall therefore be deemed to be a Restricted Lender
for the purposes of this Agreement unless and until it notifies the Agent in
writing to the contrary.

 
25.2
The representations and undertakings in Clauses ‎21.15 (Sanctions) and ‎24.12
(Sanctions) (the “Sanctions Provisions”) shall only apply for the benefit of a
Restricted Lender to the extent that the making of or compliance with such
provisions does not result in a violation of or conflict with the Council
Regulation (EC) No 2271/96 of 22 November 1996 protecting against the effects of
the extra-territorial application of legislation adopted by a third country, and
actions based thereon or resulting therefrom, Section 7 of the German Foreign
Trade Regulation (Außenwirtschaftsverordnung - AWV) in connection with the
German Foreign Trade Law (Außenwirtschaftsgesetz - AWG)  and/or any other
applicable anti-boycott or similar laws or regulations.

 
25.3
In connection with any amendment, waiver, determination or direction relating to
any part of a Sanctions Provision, to the extent that a Restricted Lender so
notifies the Agent prior to that amendment, waiver, determination or direction
being made or effected, the Commitments of that Restricted Lender will be
excluded for the purpose of determining whether the consent of the Majority
Lenders has been obtained or whether the determination or direction by the
Majority Lenders has been made.

 
25.4
For the avoidance of doubt, this Clause ‎25 (Sanctions) shall not affect the
obligations of the Obligors to, or the rights of, any Lender which is not a
Restricted Lender with respect to a Sanctions Provision.

 
26.
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in this Clause ‎26 (Events of
Default) is an Event of Default (save for Clause ‎26.13 (Clean-up Period) and
Clause ‎26.14 (Acceleration)).
 
26.1
Non-payment

 
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
 
 
 
88

--------------------------------------------------------------------------------

 
 
 
 
(A)
its failure to pay is caused by administrative or technical error; and

 
 
(B)
payment is made within five Business Days of its due date.

 
26.2
Financial covenants

 
Any requirement of Clause ‎23 (Financial covenants) is not satisfied.
 
26.3
Other obligations

 
 
(A)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause ‎26.1 (Non-payment) and Clause ‎26.2 (Financial
covenants)).

 
 
(B)
No Event of Default under paragraph ‎(A) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the Agent
giving notice to the Parent Company or the Parent Company becoming aware of the
failure to comply.

 
26.4
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made and which, if the circumstances
giving rise to the misrepresentation or the misrepresentation are capable of
remedy, are not remedied within 20 Business Days of the Agent giving notice to
the Parent Company or the Parent Company becoming aware of the
misrepresentation.
 
26.5
Cross default

 
 
(A)
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 
 
(B)
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 
 
(C)
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 
 
(D)
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 
 
(E)
No Event of Default will occur under this Clause ‎26.5 (Cross default) if:

 
 
(i)
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within paragraphs ‎(A) to ‎(D) above is less than US$
50,000,000 (or its equivalent in any other currency or currencies); or

 
 
 
 
89

--------------------------------------------------------------------------------

 
 
 
(ii)
the Financial Indebtedness or commitment for Financial Indebtedness falling
within paragraphs (A) to (D) above is due or payable to another member of the
Group.

 
26.6
Insolvency

 
 
(A)
A Material Company is unable or admits inability to pay its debts as they fall
due or, in the case that a Material Company is a company incorporated in
Ireland, is unable or admits inability to pay its debts within the meaning of
Section 214 of the Companies Act, 1963 of Ireland (as amended by Section 123 of
the Companies Act, 1990) and/or Section 2 of the Companies (Amendment) Act,
1990), suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 
 
(B)
The value of the assets of any Material Company is less than its liabilities
(taking into account contingent and prospective liabilities).

 
 
(C)
A moratorium is declared in respect of any indebtedness of any Material Company.

 
26.7
Insolvency proceedings

 
 
(A)
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 
 
(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, examinership or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Material Company other
than a solvent liquidation or reorganisation of any Material Company which is
not an Obligor;

 
 
(ii)
a composition, compromise, assignment or arrangement with any creditor of any
Material Company;

 
 
(iii)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a Material Company which is not an Obligor), receiver, administrative
receiver, administrator, examiner, compulsory manager, viscount or other similar
officer in respect of any Material Company or any of its assets;

 
 
(iv)
enforcement of any Security over any assets of any Material Company;

 
 
(v)
declaration of "en désastre" being made in respect of any assets of any Material
Company; or

 
 
 
90

--------------------------------------------------------------------------------

 
 
 
 
(vi)
the "bankruptcy" of a Material Company within the meaning of the Interpretation
(Jersey) Law 1954,

 
or any analogous procedure or step is taken in any jurisdiction.
 
 
(B)
Notwithstanding paragraphs ‎(A)(i) to ‎(A)(vi) above, an Event of Default will
occur under this Clause ‎26.7 (Insolvency proceedings) only if, in the case of a
petition being presented or an application made for the appointment of a
liquidator or administrator or other similar officer, it is not discharged
within 21 days.

 
26.8
Creditors' process

 
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$ 10,000,000.
 
26.9
Ownership of the Obligors

 
An Obligor (other than the Parent Company) is not or ceases to be a Subsidiary
of the Parent Company.
 
26.10
Unlawfulness

 
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
 
26.11
Repudiation

 
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
 
26.12
Material adverse change

 
 
(A)
A material adverse change occurs in the business, operations, assets or
financial condition of the Group, considered as a whole, which is likely to have
a material adverse effect on the ability of the Obligors, taken as a whole, or
the Parent Company to meet their respective payment obligations under this
Agreement.

 
 
(B)
For the purpose of a determination in respect of paragraph ‎(A) above, any
litigation, arbitration, administrative or regulatory proceedings disclosed in
the 10-Q and 10-K statements of the Parent Company most recently filed with the
SEC prior to the date of this Agreement will be considered not to have a
material adverse effect described under paragraph ‎(A) above, and, for the
avoidance of doubt, a product coming off patent or orphan designation in the
normal course of its life cycle (including the financial effects thereof) shall
not constitute a material adverse change under this Clause ‎26.12 (Material
adverse change).

 
 
 
91

--------------------------------------------------------------------------------

 
 
 
26.13
Clean-up Period

 
Notwithstanding any other provision of this Agreement, if, during any period
(each, a "Clean-up Period") of three months from (and including) the date on
which a member of the Group becomes the owner of record of the shares or other
assets which are the subject of the Acquisition or any other acquisition after
the date of this Agreement, any event or circumstance arises or becomes apparent
which would otherwise constitute a Default or an Event of Default (other than
under Clause ‎26.1 (Non-payment)) (a "Clean-up Default"), that Clean-up Default
will not, during the relevant Clean-up Period:
 
 
(A)
constitute a Default or an Event of Default (or any other actual or potential
breach of any term of this Agreement);

 
 
(B)
operate to prevent any Utilisation or the making of any Loan; or

 
 
(C)
allow any Finance Party to accelerate or take any other action contemplated by
Clause ‎26.14 (Acceleration) or to take any enforcement action,

 
provided that the Clean-up Default:
 
 
(i)
is capable of remedy within the Clean-up Period and reasonable steps are taken
to remedy it;

 
 
(ii)
relates to the target company or target undertaking of that acquisition or the
Subsidiaries of such target company or target undertaking; and

 
 
(iii)
is not reasonably likely to have a Material Adverse Effect.

 
26.14
Acceleration

 
On and at any time after the occurrence of an Event of Default which is
continuing, the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent Company:
 
 
(A)
cancel the Total Commitments whereupon they shall immediately be cancelled;

 
 
(B)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 
 
(C)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders.

 


 
92

--------------------------------------------------------------------------------

 


SECTION 9
CHANGES TO PARTIES
 
27.
CHANGES TO THE LENDERS

 
27.1
Assignments and transfers by the Lenders

 
Subject to this Clause ‎27 (Changes to the Lenders), a Lender (the "Existing
Lender") may:
 
 
(A)
assign any of its rights; or

 
 
(B)
transfer by novation any of its rights and obligations (provided any such
transfer is pro rata to such Existing Lender's participations in outstanding
Loans and Commitments),

 
only to another bank or financial institution (the "New Lender).
 
27.2
Conditions of assignment or transfer

 
 
(A)
A transfer of part of a Commitment or the rights and obligations under this
Agreement by an Existing Lender must be in a minimum amount of US$ 10,000,000.

 
 
(B)
The consent of the Parent Company is required for an assignment or transfer by
an Existing Lender, unless:

 
 
(i)
the assignment or transfer is to another Lender or an Affiliate of a Lender,
provided that, in the case of the assignment or transfer of any Available
Commitment, such Lender or such Affiliate of a Lender is an Acceptable Bank; or

 
 
(ii)
at the time of the assignment or transfer, an Event of Default has occurred and
is continuing.

 
 
(C)
(i)
Subject to paragraph (B) above, the consent of the Parent Company to an
assignment or transfer must not be unreasonably withheld or delayed.  For the
avoidance of doubt, it shall not be unreasonable for the Parent Company to
withhold its consent in the event the proposed New Lender is not an Acceptable
Bank.

 
 
(ii)
Subject to paragraph (B) above, the Parent Company will be deemed to have given
its consent ten Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Parent Company within that time.

 
 
(D)
In the event an Existing Lender enters into an assignment or transfer without
the consent of the Parent Company (if required pursuant to paragraph ‎(B)
above), such assignment or transfer shall be void and not be valid and effective
towards the other Finance Parties and the Obligors.

 
 
 
93

--------------------------------------------------------------------------------

 
 
 
 
(E)
An assignment will be effective only on:

 
 
(i)
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
the Original Lender;

 
 
(ii)
performance by the Agent of all "know your customer" or other checks relating to
any person that it is required to carry out in relation to such assignment to a
New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender; and

 
 
(iii)
entry by the New Lender into a Confidentiality Undertaking with the Parent
Company.

 
 
(F)
A transfer will be effective only if the procedure set out in Clause ‎27.5
(Procedure for transfer) is complied with and if the New Lender has, prior to
the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company.

 
 
(G)
If:

 
 
(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 
 
(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment (or increased
payment) to the New Lender or Lender acting through its new Facility Office
under Clause ‎15 (Tax gross-up and indemnities) or Clause ‎16 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment (or increased payment) under those Clauses only to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer or change had not occurred,
provided that this paragraph ‎(G) shall not apply:
 
 
(y)
in respect of an assignment or transfer made in the ordinary course of
Syndication; or

 
 
(z)
in relation to a payment which is required under Clause ‎15.2 (Tax gross-up), to
a UK Treaty Lender that has included a confirmation of its scheme reference
number and its jurisdiction of Tax residence in accordance with paragraph
‎15.2(J) of Clause ‎15.2 (Tax gross-up) if the Obligor making the payment has
not submitted a form DTTP2 to HM Revenue & Customs in respect of that UK Treaty
Lender, unless the relevant payment falls due before (or less than 10 Business
Days after) the Company receives a copy of the Transfer Certificate or
Assignment Agreement entered into or Increase Confirmation

 

 
 
94

--------------------------------------------------------------------------------

 


given by that UK Treaty Lender pursuant to Clause ‎27.7 (Copy of Assignment
Agreement, Transfer Certificate or Increase Confirmation to Parent Company).
 
27.3
Assignment or transfer fee

 
Other than on Syndication, a New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of US$ 3,000.
 
27.4
Limitation of responsibility of Existing Lenders

 
 
(A)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
 
(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 
 
(ii)
the financial condition of any Obligor;

 
 
(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 
 
(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
 
(B)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
 
(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
 
(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
 
(C)
Nothing in any Finance Document obliges an Existing Lender to:

 
 
(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause ‎27 (Changes to the Lenders); or

 
 
 
95

--------------------------------------------------------------------------------

 
 
 
 
(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
27.5
Procedure for transfer

 
 
(A)
Subject to the conditions set out in Clause ‎27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph ‎(C) below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
paragraph ‎(B) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 
 
(B)
The Agent shall be obliged to execute a Transfer Certificate delivered to it by
the Existing Lender and the New Lender only once it is reasonably satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 
 
(C)
Subject to Clause ‎27.9 (Pro rata interest settlement), on the Transfer Date:

 
 
(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

 
 
(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
 
(iii)
the Agent, the Arrangers, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been the Original Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arrangers and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and

 
 
(iv)
the New Lender shall become a Party as a "Lender".

 
 
 
96

--------------------------------------------------------------------------------

 
 
 
27.6
Procedure for assignment

 
 
(A)
Subject to the conditions set out in Clause ‎27.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph ‎(C) below
when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to paragraph ‎(B) below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement

 
 
(B)
The Agent shall be obliged to execute an Assignment Agreement delivered to it by
the Existing Lender and the New Lender only once it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to the assignment to such New Lender

 
 
(C)
Subject to Clause ‎27.9 (Pro rata interest settlement), on the Transfer Date:

 
 
(i)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement

 
 
(ii)
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

 
 
(iii)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 
 
(D)
Lenders may utilise procedures other than those set out in this Clause ‎27.6
(Procedure for assignment) to assign their rights under the Finance Documents
(but not, without the consent of the relevant Obligor or unless in accordance
with Clause ‎27.5 (Procedure for transfer), to obtain a release by that Obligor
from the obligations owed to that Obligor by the Lenders nor the assumption of
equivalent obligations by a New Lender) provided that they comply with the
conditions set out in Clause ‎27.2 (Conditions of assignment or transfer).

 
27.7
Copy of Assignment Agreement, Transfer Certificate, Increase Confirmation to
Parent Company

 
The Agent shall, as soon as reasonably practicable after it has executed an
Assignment Agreement, Transfer Certificate or Increase Confirmation, send to the
Parent Company (for itself and on behalf of each Obligor) a copy thereof.
 
27.8
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause ‎27
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by
 


 
97

--------------------------------------------------------------------------------

 


 way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:
 
 
(A)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or any government authority, department or agency,
including HM Treasury; and

 
 
(B)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or Security shall:
 
 
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 
 
(ii)
require any payments to be made by an Obligor other than or in excess of or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 
27.9
Pro rata interest settlement

 
If the Agent has notified the Lenders and the Parent Company that it is able to
distribute interest payments on a pro rata basis to Existing Lenders and New
Lenders then in respect of any transfer pursuant to Clause ‎27.5 (Procedure for
transfer) or any assignment pursuant to Clause ‎27.6 (Procedure for assignment)
the Transfer Date of which, in each case, is after the date of such notification
and is not on the last day of an Interest Period):
 
 
(A)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 
 
(B)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 
 
(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 
 
(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎27.9 (Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.

 
 
 
98

--------------------------------------------------------------------------------

 
 
 
28.
CHANGES TO THE OBLIGORS

 
28.1
Assignment and transfers by Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 
28.2
Additional Borrowers

 
 
(A)
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
‎22.6 ("Know your customer" checks), the Parent Company may request that any of
its Subsidiaries becomes an Additional Borrower. That Subsidiary shall become an
Additional Borrower if:

 
 
(i)
all the Lenders approve the addition of that Subsidiary (which approval is not
to be unreasonably withheld);

 
 
(ii)
the Parent Company delivers to the Agent a duly completed and executed Accession
Letter;

 
 
(iii)
the Parent Company confirms that no Default is continuing or will occur as a
result of that Subsidiary becoming an Additional Borrower; and

 
 
(iv)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent required to be delivered by an Additional
Obligor) in relation to that Additional Borrower, each in form and substance
satisfactory to the Agent, acting reasonably.

 
 
(B)
The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent required to be delivered by an Additional Obligor).

 
28.3
Resignation of a Borrower

 
 
(A)
The Parent Company may request that a Borrower (other than the Parent Company)
ceases to be a Borrower by delivering to the Agent a Resignation Letter.

 
 
(B)
The Agent shall accept a Resignation Letter and notify the Parent Company and
the Lenders of its acceptance if:

 
 
(i)
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 
 
(ii)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

 


 
99

--------------------------------------------------------------------------------

 




 
whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
 
 
(C)
Upon becoming an Additional Borrower, that Subsidiary shall make any filings
(and provide copies of such filings) as required by, and in accordance with,
Clause ‎15.2 (Tax gross up).

 
28.4
Additional Guarantors

 
 
(A)
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
‎22.6 ("Know your customer" checks), the Parent Company may request that any of
its Subsidiaries or, in the case of any Newco Scheme, the proposed Top Newco,
become an Additional Guarantor. That Subsidiary or, as the case may be, Top
Newco, shall become an Additional Guarantor if:

 
 
(i)
the Parent Company delivers to the Agent a duly completed and executed Accession
Letter; and

 
 
(ii)
the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent required to be delivered by an Additional
Obligor) in relation to that Additional Guarantor, each in form and substance
reasonably satisfactory to the Agent.

 
 
(B)
The Agent shall notify the Parent Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it, acting
reasonably) all the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent required to be delivered by an Additional Obligor).

 
28.5
Repetition of representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary or, as the case may be, Top Newco, that the Repeating Representations
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.
 
28.6
Resignation of a Guarantor

 
 
(A)
The Parent Company may request that a Guarantor (other than the Parent Company)
ceases to be a Guarantor by delivering to the Agent a Resignation Letter.

 
 
(B)
The Agent shall accept a Resignation Letter (whereupon that company shall cease
to be a Guarantor and shall have no further rights or obligations as a Guarantor
under the Finance Documents) and notify the Parent Company and the Lenders of
its acceptance if:

 
 
(i)
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 
 
 
100

--------------------------------------------------------------------------------

 
 
 
 
 
(ii)
all the Lenders have consented to the Parent Company's request.

 
 
 
 


 
101

--------------------------------------------------------------------------------

 


SECTION 10
THE FINANCE PARTIES
 
29.
ROLE OF THE AGENT, THE ARRANGERS AND THE REFERENCE BANKS

 
29.1
Appointment of the Agent

 
 
(A)
Each of the Arrangers and the Lenders appoints the Agent to act as its agent
under and in connection with the Finance Documents.

 
 
(B)
Each of the Arrangers and the Lenders authorises the Agent to perform the
duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 
29.2
Instructions

 
 
(A)
The Agent shall:

 
 
(i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 
 
(a)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 
 
(b)
in all other cases, the Majority Lenders; and

 
 
(ii)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 
 
(B)
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 
 
(C)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Finance Parties and will be binding on all Finance Parties.

 
 
(D)
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in

 


 
102

--------------------------------------------------------------------------------

 


advance) for any cost, loss or liability which it may incur in complying with
those instructions.
 
 
(F)
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 
 
(G)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

 
29.3
Duties of the Agent

 
 
(A)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 
 
(B)
Subject to paragraph (C) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 
 
(C)
Without prejudice to Clause ‎27.7 (Copy of Assignment Agreement, Transfer
Certificate, Increase Confirmation to Parent Company), paragraph (B) above shall
not apply to any Assignment Agreement, Transfer Certificate or Increase
Confirmation.

 
 
(D)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 
 
(E)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 
 
(F)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

 
 
(G)
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others are implied).

 
29.4
Role of the Arrangers

 
Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 
 
 
103

--------------------------------------------------------------------------------

 
 
 
29.5
No fiduciary duties

 
 
(A)
Nothing in any Finance Document constitutes the Agent or any Arranger as a
trustee or fiduciary of any other person.

 
 
(B)
Neither the Agent nor any Arranger shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

 
29.6
Business with the Group

 
The Agent or any Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
 
29.7
Rights and discretions

 
 
(A)
The Agent may:

 
 
(i)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised; and

 
 
(ii)
assume that:

 
 
(a)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 
 
(b)
unless it has received notice of revocation, that those instructions have not
been revoked; and

 
 
(iii)
rely on a certificate from any person:

 
 
(a)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 
 
(b)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

 
as sufficient evidence that that is the case and, in the case of paragraph (a)
above, may assume the truth and accuracy of that certificate.
 
 
(B)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 
 
(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause ‎26.1 (Non-payment));

 
 
(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

 
 
 
104

--------------------------------------------------------------------------------

 
 
 
 
(iii)
any notice or request made by the Parent Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 
 
(C)
The Agent may engage and pay for the advice or services of any lawyers,
accountants, Tax advisers, surveyors or other professional advisers or experts.

 
 
(D)
Without prejudice to the generality of paragraph (C) above or paragraph (E)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

 
 
(E)
The Agent may rely on the advice or services of any lawyers, accountants, Tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 
 
(F)
The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 
 
(G)
Unless a Finance Document expressly provides otherwise, the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

 
 
(H)
Without prejudice to the generality of paragraph (G) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Parent Company and shall disclose the same upon the written request of the
Parent Company or the Majority Lenders.

 
 
(I)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 
 
(J)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

 
29.8
Responsibility for documentation

 
Neither the Agent nor an Arranger is responsible or liable for:
 
 
(A)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, an Arranger, an Obligor or any other person in
or in connection with any Finance Document or the transactions contemplated in

 


 
105

--------------------------------------------------------------------------------

 


the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;
 
 
(B)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

 
 
(C)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 
29.9
No duty to monitor

 
The Agent shall not be bound to enquire:
 
 
(A)
whether or not any Default has occurred;

 
 
(B)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 
 
(C)
whether any other event specified in any Finance Document has occurred.

 
29.10
Exclusion of liability

 
 
(A)
Without limiting paragraph (B) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for:

 
 
(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

 
 
(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

 
 
(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever  but not including any claim based on the fraud of the
Agent) arising as a result of:

 
 
(a)
any act, event or circumstance not reasonably within its control; or

 
 
 
106

--------------------------------------------------------------------------------

 
 
 
 
(b)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

 
including (in each case and without limitation) such damages, costs,  losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
 
 
(B)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this paragraph (B) subject to Clause ‎1.4 (Third party
rights) and the provisions of the Third Parties Act.

 
 
(C)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 
 
(D)
Nothing in this Agreement shall oblige the Agent or Arranger to carry out:

 
 
(i)
any "know your customer" or other checks in relation to any person; or

 
 
(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

 
on behalf of any Lender and each Lender confirms to the Agent and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arrangers.
 
 
(E)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 
 
 
107

--------------------------------------------------------------------------------

 
 
 
29.11
Lenders' indemnity to the Agents

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
 
29.12
Resignation of the Agent

 
 
(A)
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom as successor by giving notice to the Lenders and the
Parent Company.

 
 
(B)
Alternatively the Agent may resign by giving notice to the Lenders and the
Parent Company, in which case the Majority Lenders (after consultation with the
Parent Company) may appoint a successor Agent.

 
 
(C)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (B) above within 30 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent Company) may appoint a
successor Agent.

 
 
(D)
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 
 
(E)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

 
 
(F)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause ‎17.4 (Indemnity to the Agent) and this Clause
‎29 (Role of the Agent, the Arrangers and the Reference Banks). Its successor
and each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 
 
(G)
The Agent shall resign in accordance with paragraph (B) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (C) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the
relevant Agent under the Finance Documents, either:

 
 
(i)
the Agent fails to respond to a request under Clause ‎15.7 (FATCA Information)
and the Parent Company or a Lender reasonably believes

 


 
108

--------------------------------------------------------------------------------

 


 that the Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;
 
 
(ii)
the information supplied by the Agent pursuant to Clause ‎15.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 
 
(iii)
the Agent notifies the Parent Company and the Lenders that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

 
and (in each case) the Parent Company or a Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Agent were a FATCA Exempt Party, and the Parent Company or that Lender, by
notice to the Agent, requires it to resign.
 
29.13
Replacement of the Agent

 
 
(A)
After consultation with the Parent Company, the Majority Lenders may, by giving
30 days' notice to the Agent (or, at any time such Agent is an Impaired Agent,
by giving any shorter notice determined by the Majority Lenders) replace the
Agent by appointing a successor Agent (acting through an office in the United
Kingdom).

 
 
(B)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as an Agent
under the Finance Documents.

 
 
(C)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause ‎29 (Role of the Agent, the Arrangers and the Reference Banks) (and
any agency fees for the account of the retiring Agent shall cease to accrue from
(and shall be payable on) that date).

 
 
(D)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 
29.14
Confidentiality

 
 
(A)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 
 
 
109

--------------------------------------------------------------------------------

 
 
 
 
(B)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the relevant
Agent shall not be deemed to have notice of it.

 
29.15
Relationship with the Lenders

 
 
(A)
Subject to Clause ‎27.9 (Pro rata interest settlement), and without prejudice to
Clause ‎29.21 (The Register), the Agent may treat the person shown in the
Agent's record (including, for the avoidance of doubt, the Register) as Lender
at the opening of business (in the place of the Agent's principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 
 
(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

 
 
(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day.

 
 
(B)
Without prejudice to Clause ‎29.21 (The Register), any Lender may by notice to
the Agent appoint a person to receive on its behalf all notices, communications,
information and documents to be made or despatched to that Lender under the
Finance Documents. Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause ‎34.6 (Electronic communication)) electronic mail address and/or any
other information required to enable the transmission of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address (or such other information),
department and officer by that Lender for the purposes of Clause ‎34.2
(Addresses) and/or Clause ‎34.6(A) (Electronic communication) and the Agent
shall be entitled to treat such person as the person entitled to receive all
such notices, communications, information and documents as though that person
were that Lender.

 
29.16
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and Arranger that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:
 
 
(A)
the financial condition, status and nature of each member of the Group;

 
 
(B)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 
 
 
110

--------------------------------------------------------------------------------

 
 
 
 
(C)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 
 
(D)
the adequacy, accuracy or completeness of any information provided by the Agent,
any other Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 
29.17
Agents' management time

 
Any amount payable to the Agent under Clause ‎17.4 (Indemnity to the Agent),
Clause ‎19 (Costs and expenses) and Clause ‎29.11 (Lenders' indemnity to the
Agents) shall include the cost of utilising the Agent's extraordinary management
time or other extraordinary resources not contemplated at the date of this
Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to the Agent under Clause ‎14 (Fees).
 
29.18
Deduction from amounts payable by the Agent

 
If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 
29.19
Role of Reference Banks

 
 
(A)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 
 
(B)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

 
 
(C)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause ‎29.19 (Role



 
111

--------------------------------------------------------------------------------

 


of Reference Banks) subject to Clause ‎1.4 (Third party rights) and the
provisions of the Third Parties Act.
 
29.20
Third party Reference Banks

 
A Reference Bank which is not a Party may rely on Clause ‎29.19 (Role of
Reference Banks), paragraph (B) of Clause ‎38.2 (Exceptions) and Clause ‎40
(Confidentiality of Funding Rates and Reference Bank Quotations) subject to
Clause ‎1.4 (Third party rights) and the provisions of the Third Parties Act.
 
29.21
The Register

 
The Agent, acting for these purposes solely as an agent of the Borrowers, will
maintain (and make available for inspection by the Obligors and the Lenders upon
reasonable prior notice at reasonable times) a register for the recordation of,
and will record, the names and addresses of the Lenders and the respective
amounts of the Commitments and Loans of each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding,
absent manifest error, for all purposes and the Obligors, the Agent, the Lenders
and each other Finance Party shall treat each person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.
 
29.22
USA Patriot Act

 
Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies each Obligor that pursuant to the requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA Patriot Act.
 
30.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 
 
(A)
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 
 
(B)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
 
(C)
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

 
31.
SHARING AMONG THE FINANCE PARTIES

 
31.1
Payments to Finance Parties

 
If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause ‎32 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 
 
 
112

--------------------------------------------------------------------------------

 
 
 
(A)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

 
 
(B)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause ‎32 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 
 
(C)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause ‎32.6 (Partial payments).

 
31.2
Redistribution of payments

 
The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause ‎32.6 (Partial payments).
 
31.3
Recovering Finance Party's rights

 
 
(A)
On a distribution by the Agent under Clause ‎31.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

 
 
(B)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph ‎(A) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
31.4
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
 
(A)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause ‎31.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for the account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

 
 
(B)
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
 
 
113

--------------------------------------------------------------------------------

 
 
 
31.5
Exceptions

 
 
(A)
This Clause ‎31 (Sharing among the Finance Parties) shall not apply to the
extent that the Recovering Finance Party would not, after making any payment
pursuant to this Clause, have a valid and enforceable claim against the relevant
Obligor.

 
 
(B)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings if:

 
 
(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

 
 
(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 


 
114

--------------------------------------------------------------------------------

 


SECTION 11
ADMINISTRATION
 
32.
PAYMENT MECHANICS

 
32.1
Payments to the Agent

 
 
(A)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
 
(B)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) and with such bank as the
Agent specifies.

 
32.2
Distributions by the Agent

 
Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause ‎32.3 (Distributions to an Obligor), Clause ‎32.4
(Clawback) and Clause ‎29.18 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
 
32.3
Distributions to an Obligor

 
The Agent may (with the consent of the Obligor or in accordance with Clause ‎33
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
32.4
Clawback

 
 
(A)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 
 
(B)
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on

 


 
115

--------------------------------------------------------------------------------

 


that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.
 
32.5
Impaired Agent

 
 
(A)
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents (the "Paying
Party") to the Agent in accordance with Clause ‎32.1 (Payments to the Agent) may
instead either pay that amount direct to the required recipient or pay that
amount to an interest-bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Obligor or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents (the "Recipient Party" or "Recipient
Parties"). In each case such payments must be made on the due date for payment
under the Finance Documents.

 
 
(B)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Parties pro rata to their respective
entitlements.

 
 
(C)
A Party which has made a payment in accordance with this Clause ‎32.5 (Impaired
Agent) shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 
 
(D)
If a Lender makes a payment into a trust account pursuant to paragraph ‎(A)
above to which an Obligor is beneficially entitled, the Lender shall promptly
notify the Parent Company.  Promptly upon request by the relevant Obligor, and
to the extent that it has been provided with the necessary information by that
Obligor, the Lender shall give all requisite instructions to the bank with whom
the trust account is held to transfer the amount (together with any accrued
interest) to the relevant Obligor.

 
 
(E)
Promptly upon the appointment of a successor Agent in accordance with Clause
‎29.13 (Replacement of the Agent), and without prejudice to paragraph
‎(D)  above, each Paying Party shall give all requisite instructions to the bank
with whom the trust account is held to transfer the amount (together with any
accrued interest) to the successor Agent for distribution to the Recipient
Parties in accordance with Clause ‎32.2 (Distributions by the Agent).

 
 
 
116

--------------------------------------------------------------------------------

 
 
 
32.6
Partial payments

 
 
(A)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 
 
(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and each Arranger under the Finance Documents;

 
 
(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 
 
(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 
 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
 
(B)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (A)(i) to (A)(iv) above.

 
 
(C)
Paragraphs (A) and (B) above will override any appropriation made by an Obligor.

 
32.7
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
32.8
Business Days

 
 
(A)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
 
(B)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
32.9
Currency of account

 
 
(A)
Subject to paragraphs ‎(B) to (E) below, US Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 
 
(B)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 
 
 
117

--------------------------------------------------------------------------------

 
 
 
 
(C)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
 
(D)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
 
(E)
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

 
32.10
Change of currency

 
 
(A)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
 
(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Parent Company); and

 
 
(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 
 
(B)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Parent
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 
33.
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
34.
NOTICES

 
34.1
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
 
 
118

--------------------------------------------------------------------------------

 
 
 
34.2
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
 
(A)
in the case of the Parent Company, that identified with its name below;

 
 
(B)
in the case of each Original Lender, that identified with its name below;

 
 
(C)
in the case of each other Lender and any other Obligor, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and

 
 
(D)
in the case of the Agent, that identified with its name below,

 
or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days' notice.
 
34.3
Delivery

 
 
(A)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will be effective only:

 
 
(i)
if by way of fax, when received in legible form; or

 
 
(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause ‎34.2 (Addresses), if addressed to that department
or officer.
 
 
(B)
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 
 
(C)
All notices from or to an Obligor shall be sent through the Agent.

 
 
(D)
Any communication or document made or delivered to the Parent Company in
accordance with this Clause ‎34 (Notices) will be deemed to have been made or
delivered to each of the Obligors.

 
34.4
Notification of address and fax number

 
Promptly upon receipt of notification of an address and fax number  of any Party
(other than a Finance Party) or change of address or fax number of any Party
(other than a
 


 
119

--------------------------------------------------------------------------------

 


Finance Party) in each case pursuant to Clause ‎34.2 (Addresses) or changing its
own address or fax number, the Agent shall notify the other Parties.
 
34.5
Communication when the Agent is an Impaired Agent

 
If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent (if and to the extent that the same is required
pursuant to the terms of this Agreement), communicate with each other directly
and (while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by the Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties directly. This provision shall not operate
after a replacement Agent has been appointed unless such replacement Agent
becomes an Impaired Agent.
 
34.6
Electronic communication

 
 
(A)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:

 
 
(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 
 
(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

 
 
(B)
Any such electronic communication as specified in paragraph (A) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 
 
(C)
Any such electronic communication as specified in paragraph (A) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

 
 
(D)
Any electronic communication which becomes effective, in accordance with
paragraph (C) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 
 
(E)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause ‎34.6 (Electronic communication).

 
 
 
120

--------------------------------------------------------------------------------

 
 
 
34.7
English language

 
 
(A)
Any notice given under or in connection with any Finance Document must be in
English.

 
 
(B)
All other documents provided under or in connection with any Finance Document
must be:

 
 
(i)
in English; or

 
 
(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 
35.
CALCULATIONS AND CERTIFICATES

 
35.1
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
35.2
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
 
35.3
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
36.
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
37.
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or
 


 
121

--------------------------------------------------------------------------------

 


the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.
 
38.
AMENDMENTS AND WAIVERS

 
38.1
Required consents

 
 
(A)
Subject to Clause ‎38.2 (Exceptions) and Clause ‎38.5 (Exclusion of Commitments
of Defaulting Lender) any term of the Finance Documents may be amended or waived
only with the consent of the Majority Lenders and the Obligors and any such
amendment or waiver will be binding on all Parties.

 
 
(B)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause ‎38 (Amendments and waivers).

 
38.2
Exceptions

 
 
(A)
An amendment or waiver that has the effect of changing or which relates to:

 
 
(i)
the definition of "Majority Lenders" in Clause ‎1.1 (Definitions);

 
 
(ii)
an extension to the date of payment of any amount under the Finance Documents;

 
 
(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 
 
(iv)
an increase in or an extension of any Commitment;

 
 
(v)
a change to the Borrowers or Guarantors other than in accordance with Clause ‎28
(Changes to the Obligors);

 
 
(vi)
any provision which expressly requires the consent of all the Lenders;

 
 
(vii)
Clause ‎2.3 (Finance Parties' rights and obligations), Clause ‎8 (Mandatory
prepayment), Clause ‎27 (Changes to the Lenders), Clause ‎31 (Sharing among
Finance Parties), this Clause ‎38 (Amendments and waivers), Clause ‎42
(Governing law) or Clause ‎43.1 (Jurisdiction); or

 
 
(viii)
the nature or scope of the guarantee and indemnity granted by the Parent Company
(and any Newco, if applicable) under Clause ‎20 (Guarantee and indemnity).

 
shall not be made without the prior consent of all the Lenders. This provision
is subject to Clause ‎38.4 (Disenfranchisement of Defaulting Lenders) and Clause
‎38.5 (Exclusion of Commitments of Defaulting Lender).
 
 
(B)
An amendment or waiver which relates to the rights or obligations of the Agent
or an Arranger or a Reference Bank (each in their capacity as such) may not be

 


 
122

--------------------------------------------------------------------------------

 


effected without the consent of the Agent, that Arranger or that Reference Bank
as the case may be.
 
38.3
Replacement of Screen Rate

 
 
(A)
Subject to paragraph (B) of Clause ‎38.2 (Exceptions), if any Screen Rate is not
available for a currency which can be selected for a Loan, any amendment or
waiver which relates to providing for another benchmark rate to apply in
relation to that currency in place of that Screen Rate (or which relates to
aligning any provision of a Finance Document to the use of that other benchmark
rate) may be made with the consent of the Majority Lenders and the Obligors.

 
 
(B)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (A) above within 5 Business Days (unless the Parent Company and the
Agent agree to a longer time period in relation to any request) of that request
being made:

 
 
(i)
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

 
 
(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 
38.4
Disenfranchisement of Defaulting Lenders

 
 
(A)
Subject to paragraph ‎(C) below, for so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, without limitation, unanimity) of the Total Commitments
or whether the approval of all Lenders has been obtained in relation to any
request for a consent, waiver, amendment or other vote under the Finance
Documents:

 
 
(i)
that Defaulting Lender's Commitments will be reduced by the amount of its
Available Commitments; and

 
 
(ii)
that Defaulting Lender will not be treated as a Lender for the purposes of
paragraph ‎(A) of Clause ‎38.2 (Exceptions) if it has no participation in an
outstanding Loan.

 
 
(B)
Subject to paragraph ‎(C) below, for the purposes of this Clause ‎38.4
(Disenfranchisement of Defaulting Lenders), the Agent may assume that the
following Lenders are Defaulting Lenders:

 
 
(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

 
 
 
123

--------------------------------------------------------------------------------

 
 
 
 
(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
 
 
(C)
For the avoidance of doubt nothing in this Clause ‎38.4 (Disenfranchisement of
Defaulting Lenders) or otherwise shall relieve, reduce or affect any obligation
of a Defaulting Lender under Clause ‎7.4 (Right of repayment and cancellation in
relation to a single Lender or Defaulting Lender) or Clause ‎31 (Sharing among
the Finance Parties) or any other obligation owed by such Defaulting Lender to a
Finance Party and the Commitments, and participations in any Loan, of a
Defaulting Lender shall not be reduced or excluded for the purposes of any
calculation to that extent.
 

 
38.5
Exclusion of Commitments of Defaulting Lender

 
Subject to paragraph (C) of Clause ‎38.4 (Disenfranchisement of Defaulting
Lenders), if any Defaulting Lender fails to respond to a request for a consent,
waiver, amendment of or in relation to any of the terms of any Finance Document
or other vote of Lenders under this Agreement within five Business Days (or any
longer period for response expressly stipulated by the Parent Company in or in
relation to the relevant consent, waiver or amendment request ) of that request
being made:
 
 
(A)
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of the Total
Commitments has been obtained to approve that request; and

 
 
(B)
it will not count as a Lender for the purposes of Clause ‎38.2 (Exceptions).

 
38.6
Replacement of Defaulting Lender

 
 
(A)
The Parent Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving not less than five Business Days' prior written
notice to the Agent and such Lender:

 
 
(i)
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer (and, as applicable, procure the transfer of)
pursuant to and in accordance with Clause ‎27 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement;

 
 
(ii)
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause ‎27
(Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender; or

 
 
 
124

--------------------------------------------------------------------------------

 
 
 
 
(iii)
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause ‎27
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Facility,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent Company, and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause ‎27 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer equal
to the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest (to the extent that the Agent
has not given a notification under Clause ‎27.9 (Pro-rata interest settlement)
Break Costs and other amounts payable thereto under the Finance Documents, or
such other purchase price as may be agreed by the Defaulting Lender with the
Replacement Lender and the Parent Company.
 
 
(B)
Each Lender hereby instructs the Agent to execute on its behalf any Transfer
Certificate which is required to give effect to the terms of this Clause if that
Lender is a Defaulting Lender due to the occurrence of an Insolvency Event.

 
 
(C)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 
 
(i)
the Parent Company shall have no right to replace the Agent;

 
 
(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Parent Company to find a Replacement Lender; and

 
 
(iii)
in no event shall the Defaulting Lender be required to pay or surrender to such
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 
38.7
Replacement of Non-Consenting Lender

 
 
(A)
If at any time any Lender becomes a Non-Consenting Lender (as defined in
paragraph ‎(C) below), then the Parent Company may, on five Business Days prior
written notice to the Agent and such Lender:

 
 
(i)
cancel the Commitment of the Non-Consenting Lender at the next interest payment
date; or

 
 
(ii)
require such Lender to (and such Lender shall) transfer pursuant to Clause ‎27
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to another Lender (a "Replacement Lender") which confirms
its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) in accordance with
Clause ‎27 (Changes to the Lenders) for a purchase price in cash payable at the
time of transfer

 


 
125

--------------------------------------------------------------------------------

 


equal to the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.
 
 
(B)
The replacement of a Lender pursuant to this Clause ‎38.7 (Replacement of
Non-Consenting Lender) shall be subject to the following conditions:

 
 
(i)
the Parent Company shall have no right to replace the Agent;

 
 
(ii)
neither the Agent nor the Lender shall have any obligation to the Parent Company
to find a Replacement Lender;

 
 
(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than ten Business Days after the date the Non-Consenting
Lender notifies the Parent Company and the Agent of its failure or refusal to
agree to any consent, waiver or amendment to the Finance Documents requested by
the Parent Company; and

 
 
(iv)
in no event shall the Lender replaced under this Clause ‎38.7 (Replacement of
Non-Consenting Lender) be required to pay or surrender to such Replacement
Lender any of the fees received by such Lender pursuant to the Finance
Documents.

 
 
(C)
In the event that:

 
 
(i)
the Parent Company or the Agent (at the request of the Parent Company) has
requested the Lenders to consent to a waiver or amendment of any provisions of
the Finance Documents;

 
 
(ii)
the waiver or amendment in question requires the consent of all the Lenders; and

 
 
(iii)
Lenders whose Commitments aggregate 85 per cent. or more of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
85 per cent. or more of the Total Commitments prior to that reduction) have
consented to such waiver or amendment,

 
then any Lender who has declined or failed to consent or provide approval by the
later of (a) the date nominated by the Agent in the request to the Lenders as a
deadline for response, and (b) three Business Days after such 85 per cent.
Lender approval or consent has been received, shall be deemed a "Non-Consenting
Lender".
 
38.8
No split voting

 
In relation to any consent or exercise of discretion in connection with any
waiver, amendment or otherwise by any Lender under or in connection with a
Finance Document, such Lender shall only be entitled to a single vote
representing, as the case
 


 
126

--------------------------------------------------------------------------------

 


may be, its Commitment and/or participations in the Loans and shall not be
entitled to split such vote.
 
39.
CONFIDENTIAL INFORMATION

 
39.1
Confidentiality

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause ‎39.2
(Disclosure of Confidential Information) and Clause ‎39.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
39.2
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 
 
(A)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall reasonably consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
paragraph ‎(A) is informed in writing of its confidential nature and that some
or all of such Confidential Information may be price-sensitive information
except that there shall be no such requirement to so inform if the recipient is
subject to professional obligations to maintain the confidentiality of the
information or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information;

 
 
(B)
to any person:

 
 
(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

 
 
(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Representatives and professional advisers;

 
 
(iii)
appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (B) of Clause ‎29.15
(Relationship with the Lenders));

 
 
 
127

--------------------------------------------------------------------------------

 
 
 
 
(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph (i)
or (ii) above;

 
 
(v)
to whom and to the extent that information is required or requested to be
disclosed by any court of competent jurisdiction or any governmental, banking,
Tax or other regulatory authority or similar body, the rules of any relevant
stock exchange or pursuant to any applicable law or regulation;

 
 
(vi)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause ‎27.8 (Security over Lenders'
rights);

 
 
(vii)
to whom and to the extent that information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes concerning the
Finance Documents;

 
 
(viii)
who is a Party; or

 
 
(ix)
with the prior written consent of the Parent Company;

 
in each case, such Confidential Information as that Finance Party shall
reasonably consider appropriate if:
 
 
(a)
in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 
 
(b)
in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 
 
(c)
in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that in the case of paragraph (v) only there shall be no
requirement to so inform if, in the reasonable opinion of that Finance Party, it
is not practicable so to do in the circumstances; and

 
 
(C)
to any person appointed by that Finance Party or by a person to whom paragraph
‎(B)(i) or paragraph ‎(B)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents

 


 
128

--------------------------------------------------------------------------------

 


including, without limitation, in relation to the trading of participations in
respect of the Finance Documents, such Confidential Information as may be
required to be disclosed to enable such service provider to provide any of the
services referred to in this paragraph ‎(C) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent Company and
the relevant Finance Party; and
 
 
(D)
to any rating agency (including its professional advisers), such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents.

 
39.3
Disclosure to numbering service providers

 
 
(A)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 
 
(i)
names of Obligors;

 
 
(ii)
country of domicile of Obligors;

 
 
(iii)
place of incorporation of Obligors;

 
 
(iv)
date of this Agreement;

 
 
(v)
the names of the Agent and the Arrangers;

 
 
(vi)
date of each amendment and restatement of this Agreement;

 
 
(vii)
amount of Total Commitments;

 
 
(viii)
currency of the Facility;

 
 
(ix)
type of Facility;

 
 
(x)
ranking of Facility;

 
 
(xi)
Maturity Date;

 
 
(xii)
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and

 
 
(xiii)
such other information agreed between such Finance Party and the Parent Company
to be disclosable expressly for the purposes of this Clause ‎39.3 (Disclosure to
numbering service providers),



 
129

--------------------------------------------------------------------------------

 


 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 
 
(B)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
the numbering service provider.

 
 
(C)
The Agent shall notify the Parent Company and the other Finance Parties of:

 
 
(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 
 
(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 
 
(D)
Each Obligor represents that none of the information set out in paragraphs
(A)(i) to (A)(xiii) above is, nor will at any time be, unpublished price
sensitive information.

 
39.4
Entire agreement

 
This Clause ‎39 (Confidential Information) constitutes the entire agreement
between the Parties in relation to the obligations of the Finance Parties under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.
 
39.5
Inside information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 
39.6
Notification of disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent Company:
 
 
(A)
in advance of the circumstances of any disclosure of Confidential Information
made pursuant to paragraph (B)(v) (except where such disclosure is made to any
of the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function) and paragraph (B)(vii), in each case of
Clause ‎39.2 (Disclosure of Confidential Information); and

 
 
(B)
promptly upon becoming aware that Confidential Information has been disclosed in
breach of this Clause ‎39 (Confidential Information).

 
 
 
130

--------------------------------------------------------------------------------

 
 
 
39.7
Continuing obligations

 
The obligations in this Clause ‎39 (Confidential Information) are continuing
and, in particular, shall survive and remain binding on each Finance Party for a
period of 24 months from the earlier of:
 
 
(A)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 
 
(B)
the date on which such Finance Party otherwise ceases to be a Finance Party.

 
40.
CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

 
40.1
Confidentiality and disclosure

 
 
(A)
The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (B), (C) and (D) below.

 
 
(B)
The Agent may disclose:

 
 
(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause ‎11.4 (Notification of
rates of interest); and

 
 
(ii)
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

 
 
(C)
The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

 
 
(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 
 
 
131

--------------------------------------------------------------------------------

 
 
 
 
(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances;

 
 
(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

 
 
(iv)
any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 
 
(D)
The Agent's obligations in this Clause ‎40 (Confidentiality of Funding Rates and
Reference Bank Quotations) relating to Reference Bank Quotations are without
prejudice to its obligations to make notifications under Clause ‎11.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (B)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

 
40.2
Related obligations

 
 
(A)
The Agent and each Obligor acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 
 
(B)
The applicable Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

 
 
(i)
of the circumstances of any disclosure made pursuant to paragraph (C)(ii) of
Clause ‎40.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 
 
 
132

--------------------------------------------------------------------------------

 
 
 
 
(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause ‎40 (Confidentiality of Funding Rates and Reference Bank Quotations).

 
40.3
No Event of Default

 
No Event of Default will occur under Clause ‎26.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause ‎40 (Confidentiality of
Funding Rates and Reference Bank Quotations).
 
41.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 


 
133

--------------------------------------------------------------------------------

 


SECTION 12
GOVERNING LAW AND ENFORCEMENT
 
42.
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
43.
ENFORCEMENT

 
43.1
Jurisdiction

 
 
(A)
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

 
 
(B)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
43.2
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 
 
(A)
irrevocably appoints SGF as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and

 
 
(B)
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned,

 
and, by signing this agreement, SGF hereby accepts such appointment on the terms
of this Clause ‎43.2 (Service of process).
 
43.3
Waiver of jury trial

 
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE FINANCE
DOCUMENTS.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 

 
 
134

--------------------------------------------------------------------------------

 


SCHEDULE 1
THE ORIGINAL LENDER
 
Name of
Original Lender
Commitment
(US$)
Facility Office
Treaty Passport scheme reference number and jurisdiction of Tax residence (if
applicable)
UK Non-Bank Lender?
Citibank, N.A. London Branch
850,000,000
London
Not applicable
No
Total Commitments
850,000,000
     



 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
CONDITIONS PRECEDENT
 
PART I(A)
CONDITIONS PRECEDENT TO INITIAL UTILISATION
 
1. 
The Parent Company

 
(a)
A copy of the constitutional documents of the Parent Company.

 
(b)
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of the Parent Company, resolving in writing to
delegate all powers, authorities and discretions of the Parent Company in
relation to the negotiation and entry into this Agreement and all documents and
matters related, ancillary or incidental thereto, to a named delegate, with full
powers of sub-delegation, and confirming that signature of any document by such
delegate constitutes conclusive evidence of its approval by him.

 
(c)
An extract from a resolution of the board of directors of the Parent Company
evidencing due appointment of the committee of the board of directors referred
to in paragraph (b) above, if applicable.

 
(d)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 
(e)
A certificate of the Parent Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on it to be exceeded.

 
(f)
A certificate of an authorised signatory of the Parent Company certifying that
each copy document relating to it specified in this Part I(A) of Schedule 2
(Conditions precedent to initial Utilisation) is correct, complete and in full
force and effect as at a date no earlier than the date of this Agreement.

 
2. 
Legal opinions

 
(a)
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the Agent
in England.

 
(b)
A legal opinion of Ogier, legal advisers to the Arrangers and the Agent in
Jersey.

 
3. 
Other documents and evidence

 
(a)
Duly executed Fee Letters, Syndication Letter and this Agreement.

 
(b)
Evidence that any agent for service of process referred to in Clause ‎43.2
(Service of process) has accepted its appointment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
The Original Financial Statements and interim financial statements of the Parent
Company.

 
(d)
Evidence that the fees, costs and expenses then due from the Parent Company
pursuant to Clause ‎14 (Fees) and Clause ‎19 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 
(e)
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable "know your customer" requirements.

 
(f)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent reasonably considers to be necessary or desirable (if it has notified
the Parent Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 
4.
Acquisition information

 
A certified copy of the duly executed Acquisition Documents (except the
Certificate of Merger), including an abridged post-Acquisition group structure
chart showing the Company, each Obligor and each holding company of an Obligor
and a sources and uses statement in a form and substance satisfactory to the
Arrangers, acting reasonably.
 


 
 

--------------------------------------------------------------------------------

 


PART I(B)
FURTHER CONDITION PRECEDENT TO INITIAL UTILISATION
 
1.
A certificate of an authorised signatory of the Parent Company certifying that:

 
 
(a)
neither the Tender Offer nor the Acquisition Agreement has been amended, waived
or otherwise modified to increase the price per Target Share payable in the
Merger or Tender Offer or otherwise to increase the consideration payable to the
holders of the Target Shares in connection with the transactions contemplated by
the Acquisition Agreement, in each case, other than in accordance with Clause
‎24.10 (Conduct of the Acquisition);

 
 
(b)
no other amendments, modifications or waivers (including, without limitation,
any amendments to, or waivers of, any of the conditions to the consummation of
the Merger or the Tender Offer) have been made to the Acquisition Agreement or
the Tender Offer, other than in accordance with Clause ‎24.10 (Conduct of the
Acquisition); and

 
 
(c)
Acquisition CP Satisfaction has occurred.

 


 
 

--------------------------------------------------------------------------------

 


PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
 
1. 
An Accession Letter, duly executed by the Additional Obligor and the Parent
Company.

 
2. 
A copy of the constitutional documents of the Additional Obligor.

 
3.
If the Additional Obligor is a US Obligor, (i) a copy of a good standing
certificate (including verification of tax status) with respect to the
Additional Obligor, issued as of a recent date by the secretary of state or
other appropriate official of the Additional Obligor's jurisdiction of
incorporation or organisation and (ii) a solvency certificate signed by an
officer of such Additional Obligor in form and substance satisfactory to the
Agent and its counsel, acting reasonably.

 
4.
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of the Additional Obligor:

 
 
(a)
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 
 
(b)
authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 
 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 
5.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

 
6.
A certificate of the Additional Obligor (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the total commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded.

 
7.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
precedent required to be delivered by an Additional Obligor) is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter.

 
8.
A copy of any other authorisation or other document, opinion or assurance which
the Agent reasonably considers to be necessary or desirable in connection with
the entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

 
9.
If available, the latest audited financial statements of the Additional Obligor.

 
10.
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the Agent
in England.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.
If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Arrangers and the Agent
or the Parent Company, as the case may be, in the jurisdiction in which the
Additional Obligor is incorporated.

 
12.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the agent for service of process specified in
Clause ‎43.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 
13.
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable “know your customer” requirements.

 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3
REQUESTS
 
PART I
UTILISATION REQUEST
 
From:
[Borrower]

 
To: 
[l] as Agent

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2. 
We wish to borrow a Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Currency of Loan:
US Dollars
   
Amount:
[      ] or, if less, the Available Facility
   
Interest Period
[           ]

 
3.
We confirm that each condition specified in Clause ‎4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

 
4.
The proceeds of this Loan should be credited to [account].

 
5.
This Utilisation Request is irrevocable.

 
6.
We confirm that the Loan to which this Utilisation Request relates is to be
utilised for the purpose set out in Clause ‎3.1 (Purpose) of the Agreement.

 
Yours faithfully
 


 
…………………………………
Authorised signatory for
[Name of relevant Borrower]
 


 
 

--------------------------------------------------------------------------------

 


PART II
SELECTION NOTICE
 
From: 
[Borrower]

 
To: 
[l] as Agent

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement.  This is a Selection Notice.  Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 
2. 
We refer to the following Loan[s] with an Interest Period ending on
[               ].

 
3. 
We request that the next Interest Period for the above Loan[s] is [      ].

 
4. 
This Selection Notice is irrevocable.

 
Yours faithfully
 


 
.....................................
Authorised signatory for
[Name of relevant Borrower]
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
PART I
FORM OF ASSIGNMENT AGREEMENT
 
To: 
[l] as Agent

 
[       ] as the Parent Company, for and on behalf of each Obligor
 
From: 
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

 
Dated:
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement.  This is an Assignment Agreement.  Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 
2. 
We refer to Clause‎27.6 (Procedure for assignment).

 
 
(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitments and participations in Loans
under the Agreement as specified in the Schedule.

 
 
(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Loans under the Agreement specified in the Schedule.

 
 
(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 
3. 
The proposed Transfer Date is [ ].

 
4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

 
5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause ‎34.2 (Addresses) are set out in the
Schedule.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph ‎(C) of Clause ‎27.4 (Limitation of
responsibility of Existing Lenders).

 
7.
The New Lender confirms:

 
 
(a)
that it is a UK Qualifying Lender and an Irish Qualifying Lender1; [and]

 

 
(b)
[for the benefit of the Agent and without liability to any Obligor, that it is a
Treaty Lender with respect to [the UK] [and] [Ireland [and, with respect to
Ireland, that it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender]]].2

 
8.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.3

 
9. 
The New Lender confirms that it is not a Defaulting Lender.

 
10.
The New Lender confirms that it is [not]4 an Acceptable Bank.

 
 

--------------------------------------------------------------------------------

1
Note that, pursuant to paragraph (C) of Clause ‎15.2 (Tax gross-up), the New
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.
 

 
2
Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause ‎15.2
(Tax gross-up), the New Lender must confirm whether or not it is a Treaty Lender
with respect to the UK and Ireland (and, in respect of Ireland, whether it is a
Treaty Lender which is not otherwise an Irish Qualifying Lender).
 

 
3
Delete/amend as applicable if the New Lender comes within paragraph (a)(iii) of
the definition of Qualifying Lender in Clause 15.1(A).
 

 
4
Include/delete as applicable.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under the Facility which is
made available to that Borrower pursuant to Clause 2 (The Facility) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
20 days of the Parent Company receiving or being deemed to receive this
notification; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.5

 
12.
This Assignment Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause ‎27.7 (Copy of Assignment
Agreement, Transfer Certificate, Increase Confirmation to Parent Company), to
the Parent Company (on behalf of each Obligor) of the assignment referred to in
this Assignment Agreement.

 
13.
The Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 
14.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 
15.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 
 
 

--------------------------------------------------------------------------------

5
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Assignment Agreement must be sent to the Parent
Company at the same time as the Agent.

 


 
 

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Rights to be assigned and obligations to be released and undertaken
 
[insert relevant details]
 
[Facility office address, email address, fax number and attention details for
notices and account details for payments]
 
[Existing Lender]
[New Lender]
   
Branch: [ ]
Branch MEI: [ ]
   
By:
By:

 
This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [   ].
 
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
 
[Agent]
 
Agent MEI: [  ]
 
By:
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
PART II
FORM OF TRANSFER CERTIFICATE
 
To: 
[l] as Agent

 
[            ] as the Parent Company, for and on behalf of each Obligor
 
From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

 
Dated:
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2. 
We refer to Clause‎27.5 (Procedure for transfer) of the Agreement:

 
 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
‎27.5 (Procedure for transfer) of the Agreement.

 
 
(b)
The proposed Transfer Date is [            ].

 
 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause ‎34.2 (Addresses) of the Agreement are
set out in the Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph ‎(C) of Clause ‎27.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 
4.
The New Lender confirms:

 
 
(a)
that it is a UK Qualifying Lender and an Irish Qualifying Lender6; [and]

 
 
 

--------------------------------------------------------------------------------

6
Note that, pursuant to paragraph (C) of Clause ‎15.2 (Tax gross-up), the New
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
[for the benefit of the Agent and without liability to any Obligor, that it is a
Treaty Lender with respect to [the UK] [and] [Ireland [and, with respect to
Ireland, that it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender]]].7

 
5.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.8

 
6. 
The New Lender confirms that it is not a Defaulting Lender.

 
7. 
The New Lender confirms that it is [not]9 an Acceptable Bank.

 
8.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under the Facility which is
made available to that Borrower pursuant to Clause 2 (The Facility) of the
Agreement, make an application to HM Revenue & Customs under form

 
 

--------------------------------------------------------------------------------

7
Delete/amend as applicable.  Note that, pursuant to paragraph (C) of Clause
‎15.2 (Tax gross-up), the New Lender must confirm whether or not it is a Treaty
Lender with respect to the UK and Ireland (and, in respect of Ireland, whether
it is a Treaty Lender which is not otherwise an Irish Qualifying Lender).

 
8
Delete/amend as applicable if the New Lender comes within paragraph (a)(iii) of
the definition of Qualifying Lender in Clause 15.1(A).

 
9
Include/delete as applicable.

 


 
 

--------------------------------------------------------------------------------

 


 
 DTTP2 within 20 days of the Parent Company receiving or being deemed to receive
this notification; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.10

 
9.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
10.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

 
 
 

--------------------------------------------------------------------------------

10
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Transfer Certificate must be sent to the Parent
Company at the same time as the Agent.

 


 
 

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
 
[Existing Lender]
[New Lender]
   
Branch: [ ]
Branch: [ ]
   
Branch MEI: [ ]
Branch MEI: [ ]
   
By:
By:

 
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [           ].
 
[Agent]
 
Agent MEI: [  ]
 
By:
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5
FORM OF ACCESSION LETTER
 
To: 
[l] as Agent

 
From:
[Subsidiary] [Top Newco] and [Parent Company] on behalf of [Subsidiary] [Top
Newco] and [Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2.
[Subsidiary] [Top Newco] agrees to become an Additional [Borrower]/[Guarantor]
and to be bound by the Terms of the Agreement as an Additional
[Borrower]/[Guarantor] pursuant to Clause [‎28.2 (Additional Borrowers)]/[Clause
‎28.4 (Additional Guarantors)] of the Agreement. [Subsidiary] [Top Newco] is a
company duly incorporated under the laws of [name of relevant jurisdiction].

 
3. 
[Subsidiary's] [Top Newco’s] administrative details are as follows:

 
Address:
 
Fax No:
 
Attention:
 
4.
This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 
[5. 
This [Guarantor] Accession Letter is entered into by a deed.]

 
 
 
 
[[Parent Company]
[[Subsidiary] [Top Newco]
   
By: ]
By:]

 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6
FORM OF RESIGNATION LETTER
 
To: 
[l] as Agent

 
From:
[resigning Obligor] and [Parent Company] on behalf of [resigning Obligor] and
[Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2.
Pursuant to [Clause ‎28.3 (Resignation of a Borrower)]/[Clause ‎28.6
(Resignation of a Guarantor)], we request that [resigning Obligor] be released
from its obligations as a [Borrower]/[Guarantor] under the Agreement.

 
3.           We confirm that:
 
 
(a)
no Default is continuing or will result from the acceptance of this Resignation
Letter; and

 
(b)           [                     ].
 
4.
This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 
 
 
 
 
 
[[Parent Company]
[[resigning Obligor]
   
By: ]
By:]

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7
FORM OF COMPLIANCE CERTIFICATE
 
To: 
[l] as Agent

 
From: 
[Parent Company]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 
2. 
We confirm that:

 
[Insert details of financial covenants and whether the Parent Company is in
compliance with those covenants]
 
3. 
[We confirm that no Default is continuing.]

 
4.
We confirm that the ratio of Net Debt to EBITDA is [    ]:1.

 
 
Signed:.……………………..
Signed:.……………………..
Authorised signatory
Authorised signatory
of
of
   
[Parent Company]
[Parent Company]

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8
EXISTING SECURITY
 


 
Name of
member of the Group
Security
Total Principal Amount of Indebtedness Secured
Pharma International Insurance Limited
Collateral against letters of credit
US$ 5,000,000



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9
EXISTING LOANS
 


 
Name of
member of the Group
Loan
Total Principal Amount
of Existing Loans
None
   



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 10
EXISTING FINANCIAL INDEBTEDNESS
 


 
Name of
member of the Group
Financial Indebtedness
Total Principal Amount
of Existing Financial Indebtedness
Pharma International Insurance Limited
Counter indemnity obligations related to bank issued letters of credit
US$ 5,000,000
Shire Italy S.p.A.
Counter indemnity obligations related to bank issued guarantees
EUR 27,132,000
Shire HGT Inc.
US property capital lease
US$ 7,737,000



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 11
FORM OF CONFIDENTIALITY UNDERTAKING
 
CONFIDENTIALITY AGREEMENT
 
DATED:
 
PARTIES:
 
(1) 
[  ] ("Discloser"); and

 
(2) 
[  ] ("Recipient").

 
RECITALS:
 
The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.
 
OPERATIVE PROVISIONS:
 
1. 
DEFINITIONS

 
1.2 
In this Agreement:

 
“Affiliates”
means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where 'control' means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;

“Confidential Information”
means all information, data and any other material relating to Shire's and its
Affiliates' business, projects or products, being information:
  (i)
(disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;
  (ii)
generated by way of any analysis, compilations, data studies or other documents
prepared by the Recipient or its Representatives containing, reflecting or based
in whole or in part on

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
 information referred to in (i) above; and
  (iii)
regarding the existence, nature or status of any discussions between the Parties
or their Representatives with respect to the Purpose, including the existence
and terms of this Agreement;
 
Confidential Information shall not include information, data and any other
material that:
  (a)
is public knowledge at the time of disclosure under this Agreement or which
subsequently becomes public knowledge (other than as a result of a breach of
this Agreement or other fault on the part of the Recipient or its
Representatives); or
  (b)
was lawfully in the possession of the Recipient or its Representatives prior to
its disclosure under this Agreement or which subsequently comes into its or
their possession from a third party (to the best of its or their knowledge
having made due enquiry, otherwise than in breach of any obligation of
confidentiality owed to the Discloser or its Representatives, either directly or
indirectly);
“Party” and “Parties”
means respectively the Discloser or the Recipient or, as the case may be, both
such parties;
“Purpose”
means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire]  an
interest in a financial facility to Shire;
“Representatives”
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party's
Affiliates; and
“Shire”
means Shire PLC, a company incorporated in Jersey under the Companies (Jersey)
Law 1991 with registered number 99854.

 
1.2 
In this Agreement, unless the context otherwise requires:

 
 
(A)
references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(B)
the headings are inserted for convenience only and do not affect the
construction of the Agreement;

 

 
(C) 
references to one gender includes both genders; and

 
(D) 
a "Party" includes references to that party's successors and permitted assigns.

 
2. 
USE AND NON-DISCLOSURE

 
2.1
Subject to the terms of this Agreement, in consideration of the disclosure of
the Confidential Information by or on behalf of the Discloser to the Recipient
or its Representatives, the Recipient undertakes:

 
 
(A)
not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;

 
 
(B)
to treat and maintain the Confidential Information in strict confidence and not
to directly or indirectly communicate or disclose it in any way to any other
person without the Discloser's express prior written consent, except to such of
the Recipient's Representatives who reasonably require access to the
Confidential Information for the Purpose and who are notified of the terms of
this Agreement and who owe a duty of confidence to the Recipient in respect the
Confidential Information;

 
 
(C)
to assume responsibility and liability for any breach of the terms of this
Agreement by any of the Recipient's Representatives (or actions which would
amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and

 
 
(D)
to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.

 
2.2
No disclosure or announcement to any third party of the Confidential Information
may be made by the Recipient or on its behalf except where:

 
 
(A)
such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

 
 
(B)
the Discloser has, where practicable, been given sufficient written notice in
advance to enable it to seek protection or confidential treatment of such
Confidential Information; and

 
(C) 
such disclosure is limited to the extent actually so required.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. 
RIGHTS TO CONFIDENTIAL INFORMATION

 
3.1
The Recipient acknowledges that nothing in this Agreement is intended to amount
to or implies any transfer, licence or other grant of rights in relation to the
Confidential Information or any other patents, design rights, trade marks,
copyrights or other intellectual property rights owned or used by the Discloser.

 
3.2
The Discloser and its Representatives give no warranty as to the completeness,
sufficiency or accuracy of the Confidential Information and accept no liability
howsoever arising from the Recipient's or its Representatives' use of the
Confidential Information. Accordingly, neither the Discloser nor its
Representatives shall be liable for any direct, indirect or consequential loss
or damage suffered by any person howsoever arising, whether in contract or tort,
as a result of relying on any statement contained in or omitted from the
Confidential Information. For the avoidance of doubt this clause is without
prejudice to the express terms of any agreement entered into by the Discloser
and/or its Representatives in connection with the Purpose.

 
3.3
Nothing in this Agreement shall be or be construed as being an agreement between
the Parties or any of their respective Affiliates to enter into any arrangement
or further agreement relating to the subject matter of this Agreement, any such
arrangement or agreement being the subject of separate negotiations.

 
3.4
The Recipient acknowledges and agrees that all Confidential Information and all
copies thereof shall be and remain the exclusive property of the Discloser. The
Recipient shall or shall procure, on the Discloser's request and at the
Discloser's option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). On the Discloser's request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient's view of such Confidential Information
shall be destroyed by the Recipient save to the extent required to be retained
for legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). Upon request, such return and/or
destruction shall be certified in writing to the Discloser by an authorised
officer of the Recipient supervising such destruction or return.

 
4. 
REMEDIES

 
Due to the proprietary nature of the Confidential Information, the Parties
understand and agree that the Discloser or its Affiliates may suffer irreparable
harm in the event that the Recipient fails to comply with any of the obligations
contained herein and that monetary damages alone may not be an adequate remedy
to compensate the Discloser or its Affiliates for such breach. Accordingly, the
Parties agree that the Discloser or any of its Affiliates, as appropriate, shall
be entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of the obligations
contained in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. 
DURATION

 
The term of this Agreement shall be for a period of three years from the date of
disclosure under this Agreement.
 
6. 
OTHER PROVISIONS

 
6.1
Any variation to this Agreement is only valid if it is in writing and signed by
or on behalf of each Party.

 
6.2
This Agreement may not be assigned by a Party without the prior written consent
of the other Party.

 
6.3
Any delay or failure by the Discloser in exercising any right, power or
privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.

 
6.4
The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

 
6.5
The provisions of this Agreement shall be severable in the event that any of the
provisions hereof are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law.

 
6.6
A person who is not a party to this Agreement other than the Discloser's
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms. Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the Parties or this
Agreement may be rescinded (in each case) without the consent of any such
Affiliates.

 
6.7
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of the Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Signatures
to this Agreement transmitted by facsimile transmission, by electronic mail in
"portable document format" (".pdf") form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 
6.8
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law and subject to the exclusive jurisdiction of the English courts.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
 
 
   
………………………………
Print Name
 
 
   
………………………………
Print Title
 
 
 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
 
 
   
………………………………
Print Name
 
 
   
………………………………
Print Title



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 12
TIMETABLES
 


 
Delivery of a duly completed Selection Notice (Clause ‎12.1 (Selection of
Interest Periods))
 
U-2
 
10.00am
 
 
Delivery of a duly completed Utilisation Request (Clause ‎5.1 (Delivery of a
Utilisation Request))
 
U-2
 
10.00am
 
 
LIBOR is fixed
 
Quotation Day
 
as of 11.00am
 
           
“U” = date of Utilisation
 
“U – X” = X Business Days prior to the date of Utilisation
   



 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 13
FORM OF INCREASE CONFIRMATION
 
To:
[l] as Agent

 
 
[Parent Company], for and on behalf of each Obligor

 
From: 
[Increase Lender] (the "Increase Lender")

 
Dated:
 


 
Dear Sirs,
 
Shire PLC – US$ 850,000,000 Term Facility Agreement
dated 11 January 2015 (the "Agreement")
 
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 
2. 
We refer to Clause‎2.2 (Increase).

 
3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the "Relevant
Commitment") as if it was the Original Lender under the Agreement.

 
4.
The proposed date on which the increase in relation to the Increase Lender and
the relevant Commitment is to take effect (the "Increase Date") is [insert
date].

 
5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

 
6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause ‎34.2 (Addresses) are set out in
the Schedule.

 
7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause ‎2.2 (Increase).

 
8.
The Increase Lender confirms:

 


 
 

--------------------------------------------------------------------------------

 




 
 
(a)
that it is a UK Qualifying Lender and an Irish Qualifying Lender11; [and]

 
 
(b)
[for the benefit of the Agent and without liability to any Obligor, that it is a
Treaty Lender with respect to [the UK] [and] [Ireland [and, with respect to
Ireland, that it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender]]].12

 
9.
The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 
 
(a)
a company resident in the United Kingdom for United Kingdom Tax purposes;

 
 
(b)
a partnership each member of which is:

 
 
(i)
a company so resident in the United Kingdom; or

 
 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of Section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.13

 
10. 
The Increase Lender confirms that it is not a Defaulting Lender.

 
11. 
The Increase Lender confirms that it is [not]14 an Acceptable Bank.

 
12.
[The Increase Lender confirms that it is a UK Treaty Lender that holds a
passport under the HMRC DT Treaty Passport Scheme (reference number
[           ]), so that interest payable to it by a UK Borrower is generally
subject to full exemption from UK

 
 

--------------------------------------------------------------------------------

11
Note that, pursuant to paragraph (C) of Clause ‎15.2 (Tax gross-up), the New
Lender must confirm that it is a UK Qualifying Lender and an Irish Qualifying
Lender.

 
12
Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause ‎15.2
(Tax gross-up), the Increase Lender must confirm whether or not it is a Treaty
Lender with respect to the UK and Ireland (and, with respect to Ireland, whether
it is a Treaty Lender which is not otherwise an Irish Qualifying Lender).

 
13
Delete/amend as applicable fi the Increase Lender comes within paragraph
(a)(iii) of the definition of Qualifying Lender in Clause 15.1(A).

 
14
Include/delete as applicable.

 


 
 

--------------------------------------------------------------------------------

 
 
 
 
withholding tax and its jurisdiction of Tax residence is [  ] and notifies the
Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Increase Date must,
to the extent that the Increase Lender becomes a Lender under the Facility which
is made available to that Borrower pursuant to Clause 2 (The Facility) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
20 days of the Parent Company receiving or being deemed to receive this
notification; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Increase Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.15

 
13.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 
14.
This Increase Confirmation and any non contractual obligations arising out of or
in connection with it are governed by English law.

 
15.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 


 


 
 
 

--------------------------------------------------------------------------------

15
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Agent.

 


 
 

--------------------------------------------------------------------------------

 


THE SCHEDULE
 
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
 
[Insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
[Increase Lender]
 
 
Branch:
[       ]
   
Branch MEI:
[       ]
   
By:
 

 
 
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as
[                   ].
 
[Agent]
 


 
Agent MEI:                         [         ]
 


 
By:
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


SIGNATURES
 
The Parent Company
 
SHIRE PLC
 
By:
/s/ Jeffrey Poulton

 
Address:
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 712

 


 
Agent for service of process
 
SHIRE GLOBAL FINANCE
 
By:
/s/ Thomas Greene

 
Address:
Hampshire International Business Park
Chineham
Basingstoke
Hampshire
RG24 8EP

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 712

 


 


 
 

--------------------------------------------------------------------------------

 


The Original Guarantor
 
SHIRE PLC
 
By:
/s/ Jeffrey Poulton

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 712

 


 
The Original Borrower
 
SHIRE PLC
 
By:
/s/ Jeffrey Poulton

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894 712

 


 


 
 

--------------------------------------------------------------------------------

 


The Original Arranger
 
CITIGROUP GLOBAL MARKETS LIMITED
 
By:
/s/ Richard Davies

 
Address:
Citigroup Centre
London E14 5LB

 
Primary Contact:
Richard Davies

 
Telephone:
+44 20 7986 8488

 
Fax Number:
+44 20 7986 8295

 
Email Address:
richard.llewellyn.davies@citi.com

  
 


 
 

--------------------------------------------------------------------------------

 


The Original Lender
 
CITIBANK, N.A. LONDON BRANCH
 
By:
/s/ Richard Davies

 
Address:
Citigroup Centre
London E14 5LB

 
Primary Contact:
Richard Davies

 
Telephone:
+44 20 7986 8488

 
Fax Number:
+44 20 7986 8295

 
Email Address:
richard.llewellyn.davies@citi.com

  
 


 
 

--------------------------------------------------------------------------------

 


The Agent
 
CITIBANK INTERNATIONAL LIMITED
 
By:
/s/ Steven Wright

 
Address:
5th Floor, Citigroup Centre
25 Canada Square
Cahary Wharf
London E14 5LB

 
Primary Contact:
EMEA Loans Agency

 
Fax Number:
+44 (0)20 7492 3960

 
 
 
 
 

--------------------------------------------------------------------------------



 